 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174Naperville Ready Mix, Inc.; T & W Trucking, Inc.; Wehrli Equipment Co.; Diamond Ready Mix, Inc.; Fox Valley Ready Mix, Inc.; Concrete 1, Inc.; Concrete 2, Inc.; Concrete 3, Inc.; Con-crete 4, Inc. and General Teamsters, Chauffeurs, Salesdrivers and Helpers Local Union No. 673, affiliated with the International Brotherhood of Teamsters, AFLŒCIO.  Cases 13ŒCAŒ31031, 13ŒCAŒ31059, 13ŒCAŒ31061, and 13ŒCAŒ31097 September 21, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On October 13, 1995, Administrative Law Judge Rob-ert T. Wallace issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondents filed cross-exceptions and a brief in answer to the General Counsel™s exceptions.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The complaint in this case alleges that Naperville Ready Mix, Inc. (NRM), T&W Trucking, Inc. (T&W), and Wehrli Equipment Co. (WEC), as affiliated business enterprises, comprise a single employer and violated Sec-tion 8(a)(5), (3), and (1) of the Act.1  Specifically, the complaint alleges that Respondent NRM violated Section 8(a)(1) by interfering with employees™ union activities through interrogation and threats; that Respondent NRM violated Section 8(a)(5) and (1) by direct dealing with its represented employees, unilaterally transferring bargain-ing unit work to nonbargaining unit employees, and re-fusing to provide information to the Union; and that Re-spondent NRM violated Section 8(a)(3) and (1) by dis-charging unit employees whose work had been reas-signed and by failing and refusing to reinstate unfair la-bor practice strikers upon their unconditional offer to return to work.  In addition, the complaint alleges that Respondent NRM and six other corporate entitiesŠDiamond Ready Mix, Inc.; Fox Valley Ready Mix, Inc.; Concrete 1, Inc.; Concrete 2, Inc.; Concrete 3, Inc.; and Concrete 4, Inc.Štogether comprise a single employer which violated Section 8(a)(5), (3), and (1) by circum-venting its bargaining obligations to the Union, transfer-ring out unit work and discharging unit workers, refusing to provide information to the Union, and refusing to rein-state unfair labor practice strikers.                                                                                                                        1 As set out in the analysis, we sustain this allegation and find that these entities are a single employer, so that the unlawful acts of any one are chargeable to all.  For ease of reference, however, in describing and analyzing the course of events, we refer to the entities individually and use the term Respondents mainly when describing the legal submis-sions made in the Respondents™ jointly filed brief.  While discussing without reaching conclusions on the named Respondents™ single-employer status, the judge dismissed the complaint in its entirety.  Among his find-ings, the judge determined that Respondent NRM™s deci-sion regarding the continued conduct of its trucking op-eration fell within its entrepreneurial discretion and was not subject to bargaining; that the Union had waived its right to bargain over the effects of that decision; that Re-spondent NRM™s transactions with the six newly formed companies legitimately divested it of control over the transferred assets (i.e., they were not ﬁshamﬂ transac-tions); that the Union requests for information were un-timely; and that statements and questions to employees were lawful efforts to impart and/or obtain information necessary for the conduct of its business.   The General Counsel excepts to nearly all of the judge™s findings and conclusions.  Upon our review of the evidence, we find merit in most of the General Coun-sel™s exceptions.  Because understanding of the factual underpinnings of this case is vital to the resolutions of the issues in this case, we restate the facts of this case in detail.2  I.  STATEMENT OF FACTS A.  The Companies Naperville Ready Mix, Inc. (NRM), incorporated in 1960, is in the business of producing and delivering con-crete, primarily for residential construction.  Richard Wehrli and his wife, Judith, are the sole stockholders and serve, respectively, as corporate president and secretary.  Along with Jerome Doll, Richard Wehrli™s brother-in-law, and until June 30, 1992, their son, Robert, they comprise NRM™s board of directors.3  NRM, along with other companies discussed below, is located at 1805 High Grove Street in Naperville, Illinois.  The High Grove site includes an office building, garage, mechani-cal shop, concrete batch plant, and a storage facility.  Until approximately June 30, 1992, Robert Tilly was NRM™s maintenance supervisor.  NRM employed truck-drivers, mechanics, and dispatchers.  The drivers have been represented by Teamsters Local 673 (the Union) since 1960.  2 This statement of facts reflects findings made by the judge where they are supported by the record and additional factual findings on matters the judge did not address, where the evidence is uncontradicted.  It is the Board™s established policy not to overrule an administrative law judge™s credibility findings unless the clear preponderance of all the relevant evidence convinces us they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951); and we have not reversed any of the judge™s credibility findings in this case.  In a number of instances, however, we have drawn differ-ent factual inferences from the credited or undisputed testimony.  3 All references hereafter to ﬁWehrliﬂ are to Richard Wehrli.  When referring to his sons, we will use their first names. 329 NLRB No. 19  NAPERVILLE READY MIX, INC. 175Richard Wehrli incorporat
ed Wehrli Equipment Co., 
Inc. (WEC) in 1978 and is its sole shareholder.  Along 
with his wife and Jerome Doll, Wehrli served as director 
until December 31, 1992, when his son, Scott, replaced 
him on the board.  WEC repairs and reconstructs dump 
trucks for NRM and others at the High Grove Street site.  
Robert Tilly serves as maintenance supervisor at WEC.
4 T&W Trucking, Inc. (T&W) was incorporated in 1987 
by Richard Wehrli and Robert Tilly, each holding a 50-

percent stock interest and together acting as T&W™s only 
directors and officers.  T&W 
hauls bulk cement, gravel, 
stone, precast concrete, and roof tile.  T&W does not 

have office space at the High
 Grove Street location, but 
its trucks are usually stati
oned there.  Tilly is T&W™s 
president and runs its day-to-day activities from his 
home.  From January 1, 
through December 31, 1992, 
NRM and Dukane Precast,
5 another company in which 
Wehrli has an ownership interest, were the only compa-
nies for which T&W provided hauling.  T&W had no 
contract with the Union.   
B.  Course of Events  
As stated above, NRM™s truckdrivers have been repre-
sented by the Union since 19
60.  From the early 1960s 
until 1986, as a member of the Northern Illinois Ready 
Mix Association (NIRMA), 
Wehrli represented NRM in 
contract negotiations with the Union.  Upon leaving 

NIRMA, NRM negotiated with the Union along with a 
group of independent companies called the Western Bor-
der Group (WBG).  In 1989, Wehrli negotiated with the 
Union individually, resulting in an agreement with a term 
from May 1, 1989, through April 30, 1992.  The events 
of this case begin with the negotiations for a successor 
bargaining agreement in 1992.  
The parties™ first bargaining session took place on 
April 21, 1992.
6  Union Secretary-Treasurer Tom Custer 
and Business Agent Ron Smith represented the Union.  
Wehrli, his son Robert, and Doll represented NRM.  The 
Union submitted a written proposal, seeking changes in 
wages, pensions, and contract language relating to work 
preservation and protection of standards.
7  NRM rejected 
the Union™s proposal.   
Wehrli began negotiations by remarking about the high 
costs of health insurance and other fringe benefits, and 
the unfavorable economic climate in the industry gener-
                                                          
 4 The judge found that Tilly began working for WEC on approxi-
mately June 30, 1992.  In the hearing transcript, Tilly is recorded as 
having testified that he joined WE
C in 1994.  However, based on other 
record evidence, it appears that Tilly assumed duties with WEC during 
1992 and that he simply either misspoke
 at the hearing or that there is 
an error in the transcript.   
5 Dukane Precast is also located at 1805 High Grove Street.   
6 Dates refer to 1992 unless otherwise stated.  
7 Among the Union™s proposals were a $1-an-hour wage increase, 
decreasing the time for new employees 
to reach contract rate, increased 
pension benefits, and changes in th
e work preservation/protection of 
standards language (art. 17) to conf
orm to the same article in the 
NIRMA agreement. 
ally and  for NRM in particular.  He suggested that con-
cessions might help its situation.  In response to the Un-
ion™s written proposal, Wehrli proposed rolling over the 
contract for a year, but repl
acing the Union™s health and 
welfare and pension plans with the Company™s own.   
Either in the initial meeting or the next, Wehrli stated 
that without union cooperation, he might go out of the 
ready mix business completely, park the trucks and wait 
for business conditions to improve, or sell the trucks to 
the drivers and lease them b
ack for company use.    
Although the contract expired on April 30, the parties 
did not meet again until May 7.  Union President Al 
Scholtens replaced Smith at th
is meeting.  Ignoring the 
Union™s request to discuss the Union™s proposal item-by-
item, Wehrli charged that the Union was trying to get 
him to agree to the same contract terms as NIRMA and 
WBG, but that NRM could not compete on that basis in 
the current residential cons
truction climate.  Wehrli 
stated that he was not making money on deliveries and 
wanted to sell the trucks to his drivers.  He said that he 
wanted to operate like Elmhurst Chicago Stone (Elm-
hurst), a construction company that paid owner-operators 
by the number of yards of ready mix hauled, rather than 
at an hourly rate.  Union Se
cretary-Treasurer Custer re-
plied that such an arrangement would require NRM to be 
party to the NIRMA agreement 
as Elmhurst was.  Custer 
stated further that his purpos
e at this meeting was to ne-
gotiate a contract, not to assist in Wehrli™s selling his 
trucks.  Wehrli asked Custer if the Union would sign 
contracts with owner-operators hauling cement from 

NRM.  Custer said no, and 
Scholtens warned that using 
owner-operators could lead to a strike against all We-

hrli™s companies.  Wehrli then reasserted his proposal 
from the prior meeting, i.e., 
rolling over the contract with 
revisions in the health and pension plans.   
On May 12, Wehrli faxed Custer the following mes-
sage:  I have decided to go out of the trucking  business 
and am offering to sell my trucks to my present driv-
ers first, and then any leftover trucks will be offered 

to outsiders. 
I intend to use individual contractors for all my 
trucking needs. 
If you want any discussion with me in this regard 
feel free to call.  Custer testified that he viewed this communication 
merely as a bargaining ploy because it reiterated the 

theme Wehrli raised in the first meeting.  Custer added 

that he thought this tactic was designed to persuade the 
Union to agree to roll ove
r the current agreement, 
thereby providing NRM with better contract terms than 
others in the industry.  Thus, he did not reply in writing. 
The parties met for the third time on May 14.  The Un-
ion withdrew a number of items from its proposal.  We-
hrli testified that the Respondent agreed to language 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176changes in articles 12, 13, and 17.  Wehrli again said that 
he wanted to sell the trucks and offered a 1-year rollover 
and deletion of contract article 24,
8 entitled ﬁOwner-
Drivers Operatorsﬂ which he perceived as an obstacle to 
their sale.  Custer repeated that he was not there to help 
Wehrli sell the trucks and opposed any change in article 
24. Custer also advised Wehr
li that Elmhurst operated 
under an agreement which contained the same owner-
drivers operators clause as
 the parties™ article 24.
9 On May 15, the Union receive
d a written contract offer from NRM, rejecting the Union™s proposal and proposing 

the deletion of article 24 and a 1-year rollover of the re-
maining contract terms.    
On May 20 and 27, Wehrli held meetings with NRM 
drivers.
10  In the first meeting, Wehrli told employees  
that he was not making money and that he was either 
going to sell the entire business or just keep running the 
batch plant and sell the Company™s 25 trucks to drivers 
who would deliver NRM™s product.  He told them that he 
could save money by selling the trucks by July 1, and 
therefore, drivers interested
 in becoming owners should 
decide quickly.
11  He proposed paying owner-drivers at 
the rate of $14 per yard and provided an estimate of how 

much they might earn as owne
r-operators.  He also of-
fered to help drivers with financing, licenses, title trans-
fers, and insurance.  He further explained that as outsid-
ers purchased trucks, unit drivers would be laid off in 
reverse seniority order.
12   After receiving NRM™s Ma
y 15 written proposal, Cus-
ter met with the Union™s membership to discuss the 
status of negotiations.  At this meeting, employees told 
Custer about the meetings with Wehrli and his proposal 
to sell them NRM™s trucks.  The membership voted to 
reject NRM™s proposal and gave the Union authorization 
to call a strike.  Custer told them that since negotiations 
                                                          
                                                           
8 Sec. 24.1 of art. 24 provides, in part, as follows:  ﬁOwner-drivers 
operating their own vehicles and who are not certified carriers with 
proper Illinois Commerce Authority are covered within the terms and 
conditions of this agreement, including union security, hours, wages, 
overtime, health and welfare and 
pension and working conditions.ﬂ  
Sec. 24.2 reads: ﬁThe Employer of such owner-drivers agrees not to 
enter into any agreement or contract
 with such owner-driver, either 
individually or collectively which in any way conflicts 
with any of the terms or provisions of this article. 
 Any such agreem
ent shall be null and void.ﬂ   
9 Custer testified that there was 
nothing in the parties™ existing con-
tract that prohibited NRM from se
lling its trucks and operating like 
Elmhurst.   
10 The evidence clearly establishe
s that NRM managers met with 
employees at least on those two da
tes although there may have been 
additional occasions.  11 NRM could save approximately 
$40,000 in renewal fees by not li-
censing the trucks.   
12 The General Counsel contends that these meetings constituted 
unlawful direct dealing with unit empl
oyees and that certain statements 
Weherli made within the context of the meetings additionally violated 

the Act.  These issues will be discu
ssed further in the analysis section, 
infra. were still under way, no stri
ke would begin without fur-
ther consultation with the membership. 
On May 27, Wehrli met with two NRM mechanics 
who had heard that NRM™s trucks were for sale.  Wehrli 
proposed that they continue
 to service the former NRM-
owned trucks even after they were sold, but that they also 

operate as independent businesses, receiving payment 
directly from the new owner-operators rather than from 
NRM.  In response to the me
chanics™ concern about their 
financial risk under this arrangement,  Wehrli assured 
them that they would not be ﬁscrewed,ﬂ and that he 
would pay them himself if a new owner-driver did not. 
By June 1, two NRM employees, Robert Wehrli and 
driver Richard Downs, had agreed to purchase NRM 
trucks.  NRM then placed an ad in several newspapers 

inviting drivers interested in owning their own concrete 
mix trucks and doing business with an established com-
pany to contact Jerry Doll. 
 Doll received about 50 re-
sponses.  He checked the credit references listed by the 
prospective buyers by calling the references directly.
13  From this process, Doll identified 10 potential purchas-
ers.  On June 1, Custer telephoned Wehrli, and the two 
agreed to meet the following 
week.  During their phone 
conversation Wehrli raised the truck sale issue, but Cus-
ter said it could not be done.  The June 9 meeting was 
attended by only Custer, Wehrli, and Robert Wehrli.  

Robert Wehrli told Custer that he was planning to pur-
chase some of NRM™s trucks and asked if he could indi-
vidually sign a contract with the Union as an owner-
driver.  Custer said he could not, and then briefed them 
on the contract terms recently reached between the Union 
and NIRMA. On June 15, Custer and Smith met with Wehrli and 
Doll through a Federal mediator.  The Union modified its 
proposal, and NRM proposed a 1-year rollover, deletion 
of  article 24, and a wage and benefit increase modeled 
after the new NIRMA agreement.   
Later that same day, the union membership voted to 
reject the offer and reauthorized the strike, which began 
on June 17.   
Shortly after the strike began, Wehrli spoke with a 
group of strikers and told them they could haul for him 

as owner-drivers.  He informed them that they could es-

cape union sanctions by becoming financial core mem-
bers.  Thereafter, NRM dist
ributed to employees, along 
with their paychecks, a docu
ment describing the process 
of becoming financial core members, including a form to 

be completed and submitted to the Union.     
Also in mid-June, Wehrli had Attorney William Ull-
rich set up 10 corporations, named Concrete 1 through 

Concrete 10, with Wehrli as 
president and director of 
each, Ullrich as registered ag
ent, and Ullrich™s office as 
 13 Doll testified that he did not go
 through a credit company to obtain 
reports about those individuals and received no written credit reports.   
 NAPERVILLE READY MIX, INC. 177the corporate address.  On June 16, Robert Wehrli had 
Ullrich set up Diamond Ready Mix, Inc., with Ullrich 
listed as registered agent and his office as the corporate 
address.  Robert Wehrli acquired all the stock of Dia-
mond Ready Mix, Inc. and b
ecame its sole director on 
June 22.   
NRM and the Union met briefly on June 21 and 22.  
While no progress was made 
in these meetings, Custer 
testified that during the meeting on June 22, he asked 

what he could do to resolve the problem, referring to the 
strike. Wehrli replied that it
 was too late, that Custer 
would have to talk to his son and the other owners of the 

trucks because Wehrli had sold them.   
In a letter to Custer dated June 24, Wehrli declared an 
impasse and stated he intended to implement its last offer 
on June 29.  At the Union™s 
insistence, however, the par-
ties met on June 25.  Although NRM offered to increase 

its economic package, no agreement was reached.  On 
July 1, the Union lowered its wage demand and indicated 
a willingness to modify, but not
 delete, article 24.  We-
hrli asserted that his June 25 offer was final.   
During the last week of June, Wehrli entered into 
ﬁhandshake agreementsﬂ to sell several NRM trucks.  In 
addition to the two trucks his son Robert and the two that 

NRM driver Downs had earlier agreed to buy, Wehrli 
agreed to sell two trucks to Wehrli Equipment mechanic 
Steve Weissinger,14 two to Michael Drane, and one to 
Tate Haley.  Drane and Haley had responded to the 
newspaper ad for owner-drivers and had no prior connec-
tion to NRM or any Wehrli-affiliated company.  
Wehrli set the price of the trucks, required no down 
payment from purchasers, and established a payment rate 

of $14-per-cubic yard of NRM ready mix hauled by the 
truck.  He determined that $1 from each $14 payment 
would be applied toward the principal cost of the truck.  
Interest was to be at prime rate established by a particular 
bank, and NRM retained a security interest in the vehi-
cles, as well as first priority on their use.    
Between June 28Œ30, title to the vehicles identified for 
sale was transferred from NRM to various corporations.  
Robert Wehrli™s trucks we
re placed in Diamond Ready 
Mix.  Weissinger™s trucks were titled to Fox Valley 
Ready Mix, Inc., his preexisting corporate shell.  Wehrli 
transferred title to three NRM 
trucks into three of the 
recently formed Concrete co
rporations, one each to Con-
crete 1, Concrete 2, and Concrete 3.  Thereafter, Downs 
acquired the stock of Concrete 1, Drane purchased Con-
crete 2 and Haley acquired Concrete 3.
15  These five 
ﬁowner-driversﬂ began delivering NRM ready mix on 
July 1.                 
                                                          
                                                           
14 The judge identified Weissinger as a T&W driver, but Weissinger 
testified that he worked for Wehrli Equipment as a mechanic. 
15 Further details about these transactions and the manner in which 
the new trucking companies operated will be set forth in the ﬁanalysisﬂ 
section.   
Following the parties™ July 1 meeting, Custer made a 
written request for information regarding the sale of the 
trucks and suggested that negotiations resume after the 
Union had an opportunity to review the information.  The 
Union™s attorney followed up in a July 2 letter requesting 
that NRM provide information relating to the sale, trans-
fer, lease, or purchase of ready mix trucks from Naper-

ville Ready Mix to its former employees, independent 
contractors, or owner-operat
ors.  The letter specifically 
requested purchase contracts, financing agreements, 
leases, and maintenance and 
repair arrangements and 
noted that failure to provide the information would result 

in an unfair labor practice charge being filed.  NRM™s 
attorney replied by letter of July 10, stating that NRM 
had the right to continue to operate during the strike, 
ﬁincluding selling vehicles to persons to whom the com-
pany can subcontract its work.ﬂ
16  Further, the letter as-
serted that the Union had no right to know the financial 
arrangements between NRM and its subcontractors and 
disputed the relevance of the requested information to the 
Union™s representational function.  The Union filed un-
fair labor practice charges alleging, inter alia, failure to 
provide the requested information.   
At the Union™s request, Wehrli met briefly with Custer 
in late July.  Custer asked if there were some way to re-

solve their differences, and We
hrli said that the trucks 
were sold and it was too late.  Nevertheless, Wehrli 
asked to see the contract under which Elmhurst was op-
erating.  Custer repeated th
at Elmhurst was party to the 
NIRMA agreement.   
In another union-requested meeting on August 7, Cus-
ter proffered a six-point proposal for Wehrli™s considera-
tion.  It absolved NRM from responsibility to provide 
wages or benefits to owner-operators of trucks used by 
NRM, extended contract coverage to previously ex-
cluded employees of NRM, as well as to T&W drivers 
who declined to cross the pi
cket line, required owner-
operators to sign the NIRMA agreement, provided for 
withdrawal of unfair labor practice charges, and called 
for severance pay for employees who lost their jobs.  
Wehrli rejected all but the first item.   
By fax of August 18, NRM advised the Union that it 
intended to sell all remaining NRM vehicles and that 

NRM would stop doing any of its own deliveries.  To 

that end, NRM proposed adding to its previous (June 25) 
proposal, the elimination of article 17, covering subcon-
tracting,
17 from the agreement.  The message continued:   
 As you know, we believe we are at an impasse on 
the issue of our plan to
 subcontract all delivery 
 16 GC Exh. 13.   
17 Art. 17 of the expired collec
tive-bargaining agreement, entitled 
ﬁSUBCONTRACTING
,ﬂ reads as follows:  ﬁEmp
loyer agrees that it shall 
not lease, assign, subcontract any bargaining unit work to any person, 
partnership, corporation or business enterprises until or unless all of 
employer™s equipment and work force 
is engaged, and/or the employer 
does not own the necessary equipment to perform the work.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178work.  Of course we are still willing to bargain with 
you on the issue of subcontracting.  However, we 
believe it would be more fruitful to begin bargaining 
over the effects of subcontracting. 
If you are interested in further negotiations, 
please call me to schedule a meeting.  
 The Union did not respond, and no further negotiations took 
place.  
On August 24, another T&W driver, Brad Bonnell, ac-
quired from Wehrli the stock of Concrete 4 under the 

same terms that had been set with the other new compa-
nies.  Concrete 4 held the title for one NRM mixer truck 
and began operating immediately.  
By October, the continuing strike had hurt the profit-
ability of hauling ready mix for NRM.  In response, We-

hrli waived interest payments for Fox Valley and Con-
crete 1, 2, 3, and 4 and halved the principal payment to 
50 cents per yard until January 1993.  In addition, he 
lowered the purchase price on the trucks acquired by his 
son™s corporation, Diamond Ready Mix.   
From July 1993 through May 1994, Diamond, Fox, 
Concrete 1, and Concrete 2 increased the number of 

trucks in their fleet and expanded their operations.  Con-

crete 3 and Concrete 4 continued to operate with one 
truck each.   
Early in February 1993, the Union made an uncondi-
tional offer on behalf of named strikers to return to work.  

NRM did not recall any strikers. 
II. THE JUDGE
™S DECISION
 Citing 
Textile Workers v. Darlington Mfg. Co.
, 380 
U.S. 263 (1965), the administrative law judge began his 
analysis with the statement 
that an employer™s decision 
to go out of business is a matter within its managerial 
discretion and not subject to any obligation to bargain.  
He stated, ﬁ[T]here is no claim in the instant case that 
Naperville had to bargain about a decision to discontinue 
trucking operations.ﬂ  He then focused solely on NRM™s 
obligation to bargain over th
e effects of its decision re-
garding the trucking business.  Having determined that 

industry economics were the basis for NRM™s action, he 
found that the Union failed to avail itself of the opportu-
nity to engage in effects bargaining and concluded that it 
waived its rights. In addition, he concluded that because 
a number of union members attended the May meetings 
in which Wehrli described to employees how they could 
become owner-drivers, the Union had ﬁcontemporaneous 
knowledgeﬂ of the meetings, thus excusing any possible 
lack of prior notice to the Union
18 and removing the basis 
                                                          
                                                           
18 The judge stated that Wehrli testified that he was ﬁnot certainﬂ 
whether he had given prior notice to
 the Union about the meetings and 
noted the Wehrli™s testimony was inc
onsistent on this matter.  Analo-
gizing this situation to the small pl
ant doctrine, the judge determined 
that because a number of union members attended these meetings, the 
Union had contemporaneous knowledge of them.  Thus, he determined 
that whether or not Wehrli notif
ied the Union was unimportant.   
for a finding of direct dealin
g.  Moreover, he character-
ized the proposals that Wehrli
 presented to the drivers in 
these meetings as purely ﬁfin
ancial and managerial in nature and not of a type giving rise to a duty to bargain.ﬂ   
The judge then rejected the General Counsel™s conten-
tion that the July transfer of the trucks to six corporations 
were sham transactions, designed to continue control by 

NRM, and found instead a bona fide transfer of assets, 
with corresponding shifting of control, risk, liabilities, 
and responsibility away from Wehrli.  He characterized 
the continued connection betw
een the use of the trucks 
and the Wehrli-held businesses, as well as the favorable 

terms of sale, to be ﬁde minimisﬂ matters of ﬁmutual 
convenienceﬂ rather than ev
idence of lack of arm™s-
length business deals.  
As for the statement of Wehrli and his son Robert to a 
unit driver that he would be out of a job unless he bought 
a truck, the judge reasoned that because NRM was plan-
ning to get out of the delivery business, such statements 
were not intended to discourage support for the Union, 
but rather merely to apprise him of NRM™s plans and of 
the opportunity to become an owner driver.  Finally, the 
judge dismissed the allegation that NRM unlawfully so-
licited strikers to resign from the Union by advising them 
of the financial core option.  Thus, he dismissed all un-
fair labor practice allegations against NRM.
19 III.  THE GENERAL COUNSEL
™S EXCEPTIONS 
 The General Counsel excepted to nearly every aspect 
of the judge™s decision.  Th
e primary thrust of the Gen-
eral Counsel™s exceptions is
 that the judge based his 
analysis on an erroneous prem
ise, i.e., that there was no 
contention that NRM was obligated to bargain over its 
decision regarding its trucking operation.  The General 
Counsel asserts that what is at
 issue in this case is not a 
decision by NRM to go out of business, but rather a deci-
sion by NRM to subcontract and transfer work outside 
the bargaining unit, which under the proper application 
of Fibreboard
20 and First National Maintenance
,21 is a 
mandatory subject of bargaining.  The General Counsel 
asserts that because the judge misperceived the theory of 
liability argued by the General Counsel, he failed to view 
the evidence in its proper perspective. 
 19 We adopt the judge™s dismissal of
 the 8(a)(1) allegation that We-
hrli unlawfully interrogated nonunionized T&W drivers as to whether 
they would drive across the Union™s picket line. Like the judge, we find 
this statement to be a permissible inquiry regarding whether NRM 

would be able to rely on T&W drivers to transport its product. 
The judge also dismissed the allegation that Wehrli violated Sec. 
8(a)(1) by telling T&W drivers that they would have to cross the picket 
line in order to keep their jobs, but we do not pass on that issue.  In  
IV,4, infra, we conclude that We
hrli unlawfully threatened NRM em-
ployees with job loss.  Therefore, the finding of an additional violation 
based on Wehrli™s statements to th
e T&W employees would be cumula-
tive and would not affect the Order.  
20 Fibreboard Paper Products Corp. v. NLRB
, 379 U.S. 203 (1964). 
21 First National Maintenance Corp. v. NLRB
, 452 U.S. 666 (1981). 
 NAPERVILLE READY MIX, INC. 179We agree that the judge mi
sperceived the essence of 
the General Counsel™s theory and erred by assuming at 
the outset that NRM had, in fact, gone out of the trucking 
business in mid-1992.  Indeed, whether the Respondent 
went out of the trucking business or whether it continued 
to engage in trucking operations, albeit under a different 
guise is really the pivotal question. To answer this, we 

must look at the transactions which governed the transfer 
of trucks from NRM to the six other entities and the 
manner and terms under which those entities performed 
work for NRM.   
Before reaching that question, however, we will first 
resolve the issue of the single-employer status of NRM, 
T&W, and WEC. 
IV. ANALYSIS
 A.  Single Employer 
Single-employer status is ch
aracterized by the absence 
of an arm™s-length relationship found among uninte-
grated companies.
22  As set forth in 
Central Mack Sales
, 273 NLRB 1268, 1271Œ1272 (1984), citing 
Bryar Con-struction Co., 240 NLRB 102, 103Œ104 (1979), the test 
for single-employer status is as follows: 
 In determining whether two or more businesses 
are sufficiently integrated so
 that they may be fairly 
treated, for  jurisdictional and other purposes, as a 
single enterprise, the Board looks to four principal 
factors: (1) common management; (2) centralized 
control of labor relations; (3) interrelation of opera-
tions; and (4) common ownership or financial con-

trol.  
Radio and Television Broadcast Technicians 
Local Union 1264 v. Broadcast Service of Mobile, 
Inc.,
 380 U.S. 255, 256 (1965); 
Sakrete of Northern 
California Inc. v. N.L.R.B.,
 322 F.2d 902, 905, fn. 4 
(9th Cir. 1964).  ﬁThe Board has determined that no 
single criterion is controlling, although it considers 
the first three, which evidence operational integra-
tion, more critical than the fourth, common owner-
ship.ﬂ  N.L.R.B. v. Triumph Curing
 Center and M.F. 
Lee d/b/a Lee™s Sewing Company, Inc.
, 571 F.2d 
462, 468 (9th Cir. 1978), enfg. 222 NLRB 627 
(1976). 
 The evidence of common ownership among three of 
the named Respondents is undisputed:  Wehrli and his 
wife share ownership of NRM, Wehrli owns WEC out-
right, and he holds a 50-percent interest in T&W, with 
Tilly holding the other half.  Wehrli™s significant owner-
ship interest in these three entities demonstrates common 
ownership. 
At all relevant times, Wehr
li served as corporate direc-
tor for all three companies.
23  Tilly is the only other di-
rector for T&W, while Doll serves on the board of NRM 
                                                          
                                                           
22 RBE Electronics of S.D., 
320 NLRB 80 (1995), citing 
Hydrolines, 
Inc.
, 305 NLRB 416 (1991).   
23 Wehrli served as director for WEC through December 31, 1992.   
and WEC, along with Werli™s wife and sons.  Wehrli is 

president of NRM, secretary of T&W, and served as 
president of WEC through 1992, when his son, Scott, 
took over.  Wehrli™s wife is
 secretary of NRM and secre-
tary of WEC.  Tilly is president of T&W.  The concen-
tration of corporate authority
 within this limited group, 
with Werhli predominant, further demonstrates their 
common management.   
T&W™s work essentially involves operating trucks to 
haul materials from suppliers to NRM to be used in the 
manufacture of concrete.  At the time of the strike, this 
was the only work being performed by T&W.  Without 
NRM™s need for materials, T&W would have had no 
work and without T&W™s delivering materials, NRM 
would be unable to produce concrete.  The functional 

integration of these two companies is clear.    
The Wehrli-affiliated companies™ joint involvement  in 
the 1990 construction of NRM™s High Grove Street batch 
plant demonstrates their close operational interrelation.
24  Thus, employees of WEC, aided by employees of other 
Wehrli-affiliated companies, performed the initial con-

struction.  Depending on which aspect of the assembly 
was involved, e.g., electrica
l, erecting panels, hooking 
generator pipe, employees having the particular exper-
tise, irrespective of their employing entity, performed or 
oversaw the job.  These efforts were handled casually, 
without formal transfers or 
even accounting of employee 
time spent working outside their own company. 
These companies are located 
at the same address, an 
industrial complex at 1805 High Grove Street.
25  In addi-
tion to providing complete day-to-day operational man-
agement of T&W, Tilly served as supervisor of truck 
maintenance at NRM,
26 and, at some point in time,
27 as-
sumed supervisory duties at WEC as well.  Wehrli testi-

fied that during the first half of 1992, he averaged about 

4 hours a day at 1805 High Grove Street.
28  He stated that 
on a daily basis he conferred with officers and managers 

of each of his companies, reviewing issues and problems 

with them.  Thus, the record establishes that Wehrli and 
Tilly together shared direct, hands-on management of 
NRM, T&W, and WEC. 
 24 While the judge describes the 
involvement of various Wehrli 
companies in the batch plant construc
tion as ﬁillustrative of the interre-
lation of the affiliated companies,ﬂ 
he drew no conclusions from these 
facts.   
25 While T&W does not have an office at High Grove Street, its op-
erations are conducted there and its equipment and vehicles are main-
tained at that location.   
26 Tilly testified that he performe
d most of his T&W-related duties 
from his home office.  Because he worked for NRM however, he was 

physically present at High Grove Str
eet, where he was in contact with 
T&W employees who worked out of 
that location and dropped off their 
log books to him there.  He also testified that he used NRM™s photo-

copy machine for T&W business.   
27 See fn. 4, supra.   
28 Although Wehrli described himself 
as being ﬁsemi-retiredﬂ during 
that period, he nevertheless might 
spend as much as 12 hours a day on 
the job, depending on circumstances.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180Further demonstrative of the companies™ interrelation-
ship is the fact that while the batch plant technically be-
longed to WEC, NRM employ
ees ran the plant.  Wehrli 
explained that there were some major expenses associ-
ated with establishing the batch plant and that NRM 
ﬁdidn™t have the money to buy any of it and Wehrli 
Equipment did.  That is why I bought some of the bigger 

equipment including the Ready Mix plant with Wehrli 
Equipment money.ﬂ
29  This cross-financing, apparently 
at Wehrli™s unfettered discretion, is further evidence of 
Wehrli™s broad control.     
The record in this case ma
kes clear that Wehrli exer-cised complete command over labor relations at NRM.  
As NRM™s principal, he was primary management 
spokesman in collective bargaining throughout the Com-
pany™s existence.  While Tilly ran the operational aspects 
of T&W, Wehrli™s conversations with T&W employees 
regarding their availability to work during a possible 

NRM strikeŠand the consequences of their refusalŠ
demonstrate his role in setting the terms and conditions 
under which those employees worked.  Thus, control of 
labor relations at NRM and T&W was vested in Wehrli.  
While there is little record evidence concerning the han-
dling of labor relations specifically at WEC, the evidence 
of Wehrli™s presence, oversight, and authority over all his 
various companies suggests that this function at WEC, 
too, rested ultimately with him.   
Based on the above, we find common ownership, fi-
nancial control, centralized management, and functional 
integration among NRM, T&W, and WEC.  In addition, 
we find clear evidence of common control of labor rela-
tions at NRM and T&W and inferential support for such 
a finding at WEC.  We conclude therefore that NRM, 
T&W, and WEC operate as a single-integrated enter-
prise, sufficient to establish them as a single employer.  
Accordingly, Respondents NRM, T&W, and WEC will 
be held equally responsible for any unfair labor practices 
found to have been committ
ed in this proceeding and 
will be held jointly and severally liable to provide neces-
sary remedial steps.  
B.  Nature and Effect of
 the Truck Transactions 
The General Counsel argues 
that the judge erred in 
finding that the purported transfers of ownership of the 
trucks were not essentially sham transactions.  The Gen-

eral Counsel further argues 
that the relationship between 
NRM and the six corporations into which ownership of 
certain NRM trucks was conveyed amounted to a sub-
contracting arrangement rather than a sale of assets.  Fi-
nally, the General Counsel contends that this subcon-
tracting arrangement was a mandatory subject of bargain-
ing.  For the following reasons, we agree.  
First, we agree that the judge erred in his characteriza-
tion of the nature of the relationship between NRM and 
the new corporate entities.  We find that NRM entered 
                                                          
                                                           
29 Tr. 1462.   
into paper transactions to give the appearance of a dispo-
sition of assets, but that after the asserted sale of the 
trucks, NRM continued to control their use and to oper-
ate its ready mix delivery operations in practically the 
same way as it had prior to the sale, except without the 
involvement of the Union or unit employees.
 As stated above, in mid-June, in the midst of contract 
negotiations and within days of a strike, Wehrli in-

structed his attorney Ullrich to draft documents setting 
up ten corporate shells, Concrete 1Œ10, naming himself 
and Ullrich as principals.
30  Rather than sell the trucks 
outright, as he had told employees and the Union was a  
possibility, he created corporations into which he could 
place title to certain NRM trucks.  At the same time, 
Wehrli™s son, Robert, directed Ullrich to set up Diamond 
Ready Mix, Inc., naming Robert as president, owner, and 
sole director, and Ullrich as 
registered agent and his of-
fice as corporate address.  Within 2 weeks of the strike, 
Wehrli arranged for title of several NRM trucks to be 
transferred to Concretes 1, 2, and 3, to Diamond Ready 
Mix, Inc., and to Fox Valley Ready Mix, Inc., a preexist-
ing entity owned by former WEC-employed Weissinger.   
Wehrli unilaterally set all the terms governing the 
transactions.  He had the trucks appraised and set their 

price, he drew up the sales agreements, he arranged for 
and fixed financing terms, and he established the condi-
tions and manner in which the new corporate owners 
would deliver NRM™s concreteŠranging from the order 
in which they would pick up their loads to requiring their 
attendance at NRM™s periodic safety meetings. 
The testimony of Haley, the individual who entered 
into the purchase agreement for Concrete 3, illustrates 

Wehrli™s control over the process.
31  Haley testified that 
in late May or early June, in response to NRM™s newspa-

per ad, Doll advised him that to acquire the truck, he 

would have to purchase the corporation in which title to 
the truck was placed and that he would be hauling con-
crete for NRM.  He was also told that mechanics were 
available to work on the truck, that he could park it at 
1805 High Grove Street, that he could purchase fuel from 
NRM less expensively than he could elsewhere, and that 
he could purchase oil and grease from NRM™s facility as 
well.  In late June, Haley selected from among the avail-
able trucks and, without an 
independent appraisal, agreed 
to Wehrli™s asking price of $61,000.  Wehrli told him 
that he would provide financing for the full amount (no 
down payment was required) at prime rate, that he would 
pay him $14 per yard hauled, and that $1 per yard would 
be taken out toward payment of the principal.  He entered 
into a handshake agreement w
ith Wehrli.  Thereafter, on 
July 10, without seeking advice from an attorney of his 
own, Haley signed a stock sale agreement and promis-
 30 Ullrich was listed as registered
 agent and his office address was 
used as the corporate address for each corporation. 
31 The judge himself notes that ﬁ[
t]here was little or no negotiationsﬂ 
in the transactions over the trucks.    NAPERVILLE READY MIX, INC. 181sory note that had been prep
ared by Wehrli, as well as a 
subcontract with T&W to pe
rform ready-mix deliveries. 
The record, while not entir
ely clear, suggests that a similar sequence of events and processing of paperwork 
occurred with the purchases of the other Concrete corpo-
rations.  It appears not so mu
ch that the buyers were in-
dependent businessmen, embarking on an entrepreneurial 
endeavor, but rather that they were entering into a spe-
cific subcontracting arrangement to perform delivery 
work for NRM at its direction.  
The informal character of the financial arrangements is 
significant.  As already noted, Wehrli asked for no 
money from the buyers up front, thereby rendering nil 
their investment interest and equity in the trucks.  Re-
payment was to be achieved in small portions from the 
payments for the hauling work actually performed.  Nev-
ertheless, Wehrli testified that
 he filed no liens or other-
wise formally protected his considerable financial inter-
est in these trucks.  While generosity and trust may ex-
plain why Wehrli would extend unusually favorable 
terms to his son or even to some former employees, ex-
tending these same terms to Haley and Drane, with 
whom he had no previous business or personal relation-
ship, indicates that these were not genuine sales transac-
tions.
32 In exchange for the ﬁparticularly favorableﬂ
33 price and terms which the stock (truck
) purchasers received from 
Wehrli, the stock sale agreement provides that the seller 
maintains first priority on the use of the truck until the 
buyer has fully repaid the purchase price to NRM.  Thus, 
while this provision would explain the rationale and 
business purpose motivating Wehrli™s financial risk, it 
also underscores the fundamental nature of the relation-
ship between the parties, that is, that NRM continued to 
control the use of the equipment.
34  In September or October, Wehrli extended even more 
financial assistance.  In recognition of the business im-
pediments brought about by the strike, Wehrli unilater-
ally restructured the repayment terms by cutting in half 
the $1-per-yard repayment rate and waiving all interest 
payments for 6 months.   
Evidence of the manner in which the owner-drivers 
began operating further demonstrates the sham nature of 
the sale of the trucks.  While all the new corporate 

owner-drivers began delivering NRM™s product on July 
1, only Robert Wehrli and Weissinger had entered into 
written subcontracting agreements by that date.  Haley, 
Downs and Drane did not sign subcontracting agree-
ments until July 10.  All of these subcontracts were be-
                                                          
 32 Wehrli testified that he did not f
ile liens on the trucks because he 
trusted the new owners and did not want to embarrass them in the event 
they had to show the title to someone.  
33 This terminology is used in item 16 of the stock sale agreement to 
describe the price and terms of the purchase. 
34 In addition, radios owned by NRM were kept in the trucks and 
used without charge to the new corporations.   
tween the new owners and T&W, not NRM.  T&W held 
the ICC operating authority for the trucks during that 
time, but testimony of Downs, and Haley indicates not 
only that they did not pay any fee to T&W for its use, but 
that they were not even 
aware under whose authority 
they were operating.  Testimony regarding insurance 
coverage over the trucks was similarly vague.   
The owner-drivers were assigned reporting times from 
T&W™s dispatchers, the same individuals who had previ-

ously dispatched unit drivers for NRM.  Wehrli estab-

lished the order in which the trucks were called, based on 
seniority as to when they had agreed to become owner-
drivers for NRM.  They also attended safety meetings 
conducted by the individual 
who had been in charge of 
safety for NRM.    
The degree of control Wehrli 
exercised and maintained 
from the establishment of the corporations through the 
effectuation of the delivery process supports a finding 
that these transactions were not typical, arm™s-length 
business arrangements, but rather a stratagem designed to 
give the appearance, rather than the effect, of removing 
NRM from the ready-mix de
livery business.  Accord-
ingly, we find that: (1) NRM did not close its delivery 

operations or go out of the delivery business so as to re-
move the decision from the bargaining arena and, (2) 
NRM engaged in a type of subcontracting, involving 
subcontractors of its own creation and design that dis-
played evidence of self-dealing and subterfuge.  There 
was no major shift in the direction of NRM™s business.  
Rather, NRM continued to engage in the delivery of 
ready-mix product to construction sites, the only differ-
ence being that the work formerly performed by bargain-
ing unit drivers was being done by ﬁowner-driversﬂ 
through an elaborate subcon
tracting arrangement.  In 
addition, despite all the paperwork, NRM did not engage 
in a significant redirection of capital.  Both before and 
after the purported sale of the corporations into which 
title of the trucks had been placed, NRM continued to 
bear financial risk because the new ﬁownersﬂ had not yet 
paid for the trucks.  Clearly, not only did NRM remain in 
the ready-mix delivery business, it continued to use the 

same equipment in which it continued to have an owner-
ship interest.  
Thus, the Respondents™ basic operation remained un-
changed. NRM merely replaced the employees driving 

the trucks with other employees under the ﬁowner-
operatorﬂ rubric (or in some cases the same employees 
under the new title), maintaining essentially the same 
control over them that it had always enjoyed.  Its motiva-
tion for engaging in this maneuver was its concern over 
the labor costs of a union contract.  In other words, for 
labor cost reasons, it essentially subcontracted the work 
to employees named as owners of the various corpora-
tions its attorney had set up.  Such subcontracting is a 
mandatory subject of bargaining. See  
Fibreboard Paper 
Products Corp. v. NLRB
, supra;  
Rock-Tenn Co.,
 319 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182NLRB 1139 fn. 2 (1995), enfd. 101 F.3d 1441 (D.C. Cir. 
1996), and cases there cited. 
C.  Respondents™ Violation of the Statutory 
Bargaining Obligation 
Having determined that NRM™
s decision to, in effect, subcontract the delivery operation to the truck purchasers 

in the corporate framework it set up is a mandatory sub-
ject of bargaining, we now must determine whether 
NRM satisfied its obligation to bargain on that subject, 
so that its implementation was lawful.  For the following 
reasons, we find that it did not.   
The events at issue here t
ook place in the context of 
the 1992 negotiations for a successor collective-
bargaining agreement between two parties that had main-
tained a bargaining relationship for 30 years.  As the 
statement of facts indicates, 
at the very first negotiating 
session, on April 21, in response to the Union™s propos-

als of 11 specific changes to language in the soon-to-

expire contract, Wehrli responded with general com-
ments that the high cost of employee benefits and ad-
verse industry economics presented serious challenges to 
his operation.  Early in the bargaining process Wehrli 
stated that he was considering taking drastic action, in-
cluding the possibility of going out of the ready-mix 
business altogether, in order to deal with these problems.  
After only two meetings, Wehrli asserted that he wanted 
to sell his trucks, the instrumentalities with which the 
unit employees performed their jobs.  The Union re-
sponded that the purpose of 
negotiations was to achieve a 
bargaining agreement and not to dispose of NRM™s as-
sets; and the parties continued to discuss contract terms. 
At their meeting on May 14, the Union withdrew or 
modified a number of its demands, and agreement was 
reached on some items.
35  Despite this progress, NRM 
followed up the next day with a written demand to delete 
all of article 24, the clause dealing with owner-drivers 
providing that drivers working under such arrangements 
would still be covered by the collective-bargaining 
agreement.  
Within days after that session, Wehrli met with unit 
employees directly, in the absence of union representa-
tives, to discuss with them the possibility of the employ-
ees™ buying the trucks and performing the same work 
they had been performing, but doing so as ﬁindependentﬂ 
drivers under contract to NRM and without union repre-
sentation.
36 During the following month, despite some continued 
dialogue with the Union, NRM took steps to implement 

its plan to divest NRM of ostensible ownership of the 
                                                          
                                                           
35 This is reflected in NRM™s bargaining notes.  
36 Wehrli™s conduct in these meetings is alleged as direct dealing in 
violation of Sec. 8(a)(5), and certain statements are alleged as threats in 
violation of Sec. 8(a)(1).  See discussion in sec. D, below.  In his testi-
mony, Wehrli referred to the drivers at these meetings as ﬁT&Wﬂ driv-
ers, but they are described by the j
udge as ﬁNaperville drivers.ﬂ  Given 
our single-employer finding, it is immate
rial how they were identified.  
trucks, through the transactions
 which, as we have found 
above, allowed it to continue its delivery operations un-
der a subterfuge of independent contracts.  After advising 
the Union of this action, NR
M effectively terminated the 
employment of most of the former unit drivers,
37 refused 
to provide the Union with requested information relating 

to the truck transactions, and refused to reinstate the dis-

charged strikers despite their unconditional request to 
return to work. 
Indisputably in implementing the plan to lay off the 
drivers and provide for continuation of ready-mix deliv-

eries through the owner-operator device, NRM was act-
ing unilaterally.  As noted above, the judge concluded 
that this was lawful because he viewed the matter not to 
be a mandatory subject of bargaining.  He therefore did 
not reach the two alternative 
arguments that the Respon-
dents make in opposition to the General Counsel™s 

exceptions, namely that the unilateral action was lawful 
because the Union waived its 
opportunity to bargain and 
that, in any event, the parties had reached impasse in the 

contract negotiations.  We find no merit in these conten-
tions. 
First, the Respondents™ waiv
er contention is misplaced 
because the implementation 
here concerned subjects 
which were part of the parties™ negotiations for a new 
collective-bargaining agreemen
t, and, as explained be-
low, the parties had not reached overall impasse in those 
negotiations at the time of the implementation.  The 
Board has held that when parties are engaged in negotia-
tions for a collective-bargaining agreement an em-
ployer™s obligation to refrain from unilateral changes 
encompasses a duty to refrain from implementation un-
less and until an overall impasse has been reached on 
bargaining for the agreement as a whole. 
Bottom Line 
Enterprises, 302 NLRB 373 (1991).  In 
Bottom Line
, the 
Board recognized only two limited exceptions to that 

general rule: when a union engages in bargaining delay 
tactics and ﬁwhen economic 
exigencies compel prompt 
action.ﬂ  Id. at 374. 
In RBE Electronics of S.D
., 320 NLRB 80 (1995), the 
Board noted that the Board in the past has limited the 

definition of such economic considerations to ﬁextraordi-
nary events which are ‚an unforeseen occurrence, having 
a major economic effect [req
uiring] the company to take 
immediate action.ﬂ  
Hankins Lumber Co
., 316 NLRB 
837, 838 (1995), quoting 
Angelica Healthcare Services
, 284 NLRB 844, 852Œ853 (1987).  However, in 
RBE, the 
Board found that there may also be other economic exi-
gencies, although not sufficiently compelling to excuse 
bargaining altogether, that should be encompassed within 

the 
Bottom Line
 exigency exception.  The Board stated 
(320 NLRB at 82): 
  37 The exceptions were Robert Werhli and Downs, who had pur-
chased trucks and continued to work for NRM as owner-drivers. 
 NAPERVILLE READY MIX, INC. 183[W]here we find that an employer is confronted with an 
economic exigency compelling prompt action short of 
the type relieving the employer of its obligation to bar-
gain entirely, we will hold under the 
Bottom Line
 exi-
gency exception . . . that the employer will satisfy its 
statutory obligation by providing the union with ade-
quate notice and an opportunity to bargain. 
 The Board then went on to state that (id.): 
 In defining the type of economic exigency susceptible 
to bargaining, however, we start from the premise . . . 
that not every change proposed for business reasons 
would meet our 
Bottom Line
 limited exception.  Thus, 
because the exception is limited only to those exigen-
cies in which time is of the essence and which demand 
prompt action, we will require an employer to show a 
need that the particular action proposed be imple-
mented promptly.  Consistent with the requirement that 
an employer prove that its proposed changes were 
ﬁcompelled,ﬂ the employer must additionally demon-
strate that the exigency was caused by external events, 
was beyond the employer™s control, or was not rea-
sonably foreseeable. [Footnotes omitted.] 
 Applying 
Bottom Line
 as modified by 
RBE
, we find 
that the Respondent has failed to prove that its actions 

were justified.  First, the Union never refused to meet 
with NRM, and it expressed willingness to try to find 
ways by which NRM™s economic concerns could be met.  
While the Union was opposed to the truck-selling plan, it 
responded to NRM™s proposals by proposing ways in 
which NRM could operate within generally established 
procedures.  The Union was thus responsive and persis-
tent rather than dilatory and evasive in the negotiations.  
Second, the Respondents provided no evidence of an 
imminent financial emergency requiring prompt action 
on the truck-sale proposal.  The fact that NRM could 
save some money if the scheme were implemented be-
fore July 1, when the licenses for the trucks were to be 
renewed (an expected event th
at occurred annually on that date), is an argument it might make in support of its 
proposal, but it in no way 
meets the economic exigency 
standard permitting changes in terms and conditions of 
employment in advance of an impasse in contractual ne-
gotiations.
38  Further, even assuming arguendo that 
prompt action was required, Respondent has not demon-
strated that the problem was caused by external events, 
was beyond Respondent™s control or was either unfore-
seen or not reasonably foreseeable. 
Second, the Respondents™ contention that the parties 
had reached overall contract impasse is also without 
merit for two independent reasonsŠ(1) the parties had 
                                                          
                                                           
38 See, e.g., L & L Wine & Liquor
, 323 NLRB 848, 851Œ852 (1997) 
(concern over high health insurance 
costs did not warrant implementa-
tion prior to contract impasse); 
Sartorius, Inc.
, 323 NLRB 1275, 1285Œ
1286 (1997) (same regarding need to reduce scrap rate). 
not exhausted all possibilities for agreement, and (2) 

even assuming they had, no genuine impasse permitting 
implementation existed because it was tainted by the 
Respondents™ unfair labor practices.   
The Respondents concede that the applicable test for 
impasse is whether the parties, ﬁafter good-faith negotia-

tions have exhausted the prospects for concluding an 

agreement.ﬂ
39 Further, ﬁthe burden of proving that an 
impasse exists is on the party asserting the impasse.ﬂ
40  One of the factors considered in determining whether an 
impasse was reached is ﬁthe contemporaneous under-
standing of the parties as to the state of negotiations.ﬂ
41 Wehrli told the Union on June 22 that he had already 
sold the trucks but he did not claim a contract impasse 
until 2 days later.  The Union disputed his impasse claim, 
expressed willingness to consider modifications in article 
24, and sought information from NRM to aid negotia-
tions on the issue.  It continued to press for negotiations 

to resolve the contract issues and the strike. NRM was 
itself offering modified proposals even in August, after it 
had implemented a number of truck sales.  It thus ap-
pears that there was never a contemporaneous under-
standing between the parties that impasse had been 
reached and, indeed, the Respondents had embarked on 
their unilateral implementation before they had ex-
hausted their own ability to compromise, let alone con-
sidered what further concessions the Union had to offer, 
and before Wehrli had even advised the Union of his 
view of the state of negotiations.  This clearly does not 
satisfy the Respondents™ burden of showing that impasse 

had been reached before it implemented its proposal. 
Even had the parties reached a deadlock, it would not 
immunize NRM™s  implementation of the truck sale and 
subcontracting plan because the impasse was tainted by 
the Respondents™ prior unremedied unfair labor prac-
tices.  ﬁGenerally, a lawful impasse cannot be reached in 
the presence of unremedied
 unfair labor practices.ﬂ
42  Certainly, this is the case when the timing and nature of 
the unfair labor practices are such as to be likely to im-
pair the bargaining process.
43  Here, as explained in de-
tail in section 4 below, before the declaration of impasse, 
NRM had undermined the bargaining process by engag-
ing in direct dealing with employees, threatening them 
with loss of their jobs if they did not participate in the 
Respondents™ plan for carryi
ng on the delivery operation 
outside of the current collective-bargaining relationship, 
 39 Taft Broadcasting Co.
, 163 NLRB 475, 478 (1967), affd. sub nom. 
AFTRA Kansas City Local v. NLRB
, 395 F.2d 622 (D.C. Cir. 1968).  
40 CJC Holdings, 320 NLRB 1041, 1044 (1966), citing 
Outboard 
Marine Corp., 307 NLRB 1333, 1363 (1992).  
41 Taft Broadcasting Co.,
 supra, 163 NLRB at 478.  
42 Circuit-Wise, Inc.,
 309 NLRB 905, 918 (1992)
 (footnote omitted); 
Globe Business Furniture
, 290 NLRB 841, 854 fn. 76 (1988).  Accord:  
Bryant & Stratton Business Institute
, 327 NLRB 1135, 1137 fns. 2 and 
4 (1999).  
43 Id. at 918, citing 
White Oak Coal Co.
, 295 NLRB 567, 568 
(1989).
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184and enticing them to resign from the Union in order to 
retain their jobs.  
In sum, when NRM unilaterally commenced the sub-
contracting of its delivery work, under the guise of sell-
ing off part of the business, it had not reached either 
agreement or a genuine impasse in the negotiations with 
the Union for a successor bargai
ning agreement.  It there-
fore violated Section 8(a)(5) and (1) of the Act through 
unilateral implementation of its scheme.  
Finally, as set out in the Statement of Facts, in July, 
during those negotiations, the Union requested informa-

tion concerning the transactions by which NRM was 
purporting to divest itself of the ready mix delivery op-
eration.   The request was refused in the July 10 letter 
from NRM™s attorney, who asserted, among other things, 
that NRM had the right to operate during the strike, ﬁin-
cluding selling vehicles to persons to whom the company 
can subcontract its workﬂ and that information regarding 

those arrangements was not relevant to the Union™s rep-
resentational functions. Because we have found that the 
truck sales and related arrangements amounted to a sub-
contracting of unit work to entities controlled by the Re-
spondents, the request clearly related to a mandatory 
subject of bargaining.
44  By refusing to provide the in-
formation, the Respondents vi
olated Section 8(a)(5) and 
(1) of the Act.
45 D.  Direct Dealing, Threats, and Solicitation of 
Union Resignations 
As set out in the Statement of Facts, Wehrli held meet-
ings with the drivers and mechanics on May 20 and 27 at 
which he discussed in detail with them arrangements by 
which drivers might buy NRM™s trucks and continue 
hauling ready mix and mechanics might continue to do 
maintenance work on such trucks.  Union representatives 
were not at these meetings, nor had they been given no-

tice of them.   For the reasons set out in sections 2 and 3, 
above, we disagree with the 
judge™s conclusion that the 
meetings were essentially between potential business 
associates and had nothing to do with the unit employ-
ees™ terms and conditions of employment, which were 
then under negotiation with the Union.  In our view, the 
meetings were efforts to enlist the employees in the sham 
transactions by which the Respondents would carry on 
the ready mix delivery operations without the obligations 
or costs of a union contract.  Such direct dealing over 
                                                          
                                                           
44 The judge™s dismissal of this a
llegation was predicated on his view 
that the truck sales were part of an entrepreneurial decision to sell off 
part of the business and that th
e Respondents had only an effects bar-
gining obligation with respect to that.  The Union had, in his view, 

waived its rights to such informatio
n by refusing to enter into bargain-
ing limited to ﬁeffects.ﬂ  For the 
reasons set out above, we disagree with the premises of the judge™s dismissal.  
45 See, e.g., 
Facet Enterprises v. NLRB, 907 F.2d 963, 982 (10th Cir. 
1990) (violation to refuse to provi
de information about machinery 
moved out of plant because it was ﬁrelevant to the Union™s fulfillment 

of its representational obligation to preserve its members™ jobsﬂ).  
terms and condtitions of employment is a clear violation 
of Section 8(a)(5) of the Act.
46 During those meetings, Wehrli made it clear that if the 
employees did not participate in the Respondents™ plan to 
operate its business through purported owner-operators 
outside of its bargaining relationship with the Union, 
they would be terminated in reverse order of seniority as 

the trucks were sold.  In addition, after the second meet-
ing, when a strike by the Union was in prospect,
47 Wehrli 
had a hallway conversation with driver Jeff Fowler in 
which he told Fowler to ﬁthink hardﬂ about buying a 
truck, but added that if Fowler were seen ﬁout on the 
strike line,ﬂ then ﬁthere would be no job or truck for 
saleﬂ for him.
48  Thus, in the meetings the employees 
were threatened with job loss if they failed to accede to 
what we have found to be a scheme to continue the op-
eration outside of the current bargaining relationship; and 
Fowler was threatened with job loss if he participated in 
the strike.  All of these statements amounted to threats in 
violation of Section 8(a)(1) of the Act.
49 Finally, during the strike Wehrli approached several 
drivers on the picket line an
d advised them to sign ﬁfi-
nancial coreﬂ statementsŠwhi
ch the employees reasona-
bly understood to be resignations from the Union, mak-
ing them ﬁfinancial coreﬂ 
membersŠand then cross the 
picket line.  Otherwise, they were told, there would be 
ﬁno workﬂ for them.  NRM had distributed forms outlin-
ing procedures for becoming ﬁfinancial coreﬂ members to 
the employees with the paychecks that covered their 
work for the period ending with the commencement of 
the strike.  In the context in which this occurredŠthe 
Respondent™s imminent shift to an operation in which it 
would be engaging employees™ services only outside the 
collective-bargaining relationshipŠWehrli™s conduct 
was not a mere lawful response to employee questions 
about resignation but amounted to unlawful solicitation 
 46 Central Management Co
., 314 NLRB 763, 767 (1994), citing 
Medo Photo Supply Corp. v. NLRB
, 321 U.S. 678, 683Œ684 (1944); 
Allied-Signal, Inc., 307 NLRB 752 (1992).  
47 As noted in the Statement of Facts, the strike actually commenced 
on June 17.  
48 Fowler testified to this conversation.  When asked if anything 
ﬁwas said to a driver that if they went on strike that you would not sell 
them a truck,ﬂ Wehrli testified that he
 ﬁdidn™t thinkﬂ he had said ﬁany-
thing like that.ﬂ  He also said, however, that he could not remember 
which of the striking drivers he had conversed with, and he did not 
directly deny the incident to
 which Fowler testified.  49 See, e.g., 
Sunnyside Home Care Project
, 308 NLRB 346, 347 
(1992) (threat of reprisal for participating in strike); 
Fluor Daniel, Inc.,
 311 NLRB 498, 501 (1993) (threat of reprisal for honoring picket line). 
However, as noted above (fn. 19), 
we agree with the judge that it 
was not unlawful to ask the drivers wh
ether they would cross the picket 
line in order to work for T&W during the strike, and therefore adopt the 
judge™s dismissal of the sepa
rate interrogation allegations. 
We also deny the General Counsel™s exception regarding a statement 
allegedly made by Robert Wehrli to driver Joe Japuntich earlier in the 
spring about discontinuation of payments
 into contractual benefit funds.  
Wehrli denied making the statement and on other matters the judge 
credited Wehrli over Japuntich.  
 NAPERVILLE READY MIX, INC. 185of union resignations, in violation of Section 8(a)(1) of 
the Act.
50 E.  Termination of the 
Bargaining Unit Employees 
The complaint alleged that the Respondents discharged 
the unit employees and transferred their work to nonunit 
personnel, in order to eliminate the Union as the unit 
bargaining representative.  The conduct was alleged to 
violate both Section 8(a)(5) and (3) of the Act.  The com-
plaint also alleged that the Respondents violated Section 
8(a)(3) of the Act by refusing to reinstate striking 

employees when the Union made an unconditional offer 
to return on their behalf on February 11, 1993.  For the 
following reasons, we find that
 the record shows that the 
Respondents engaged in this unlawful conduct.   
First, as to the terminations, the legal basis for finding 
that this conduct violated Section 8(a)(5) is set out in 
section II,3, above.  As to the 8(a)(3) allegation, we dis-
agree with the judge™s dismissal because we disagree 
with the premise on which he dismissed the allegation, 
namely that NRM had discontinued its delivery opera-
tions and now dealt only with ﬁindependentﬂ contractors 
who had bought the trucks in bona fide transactions.   In 
our view, the employees were discriminatorily, in viola-
tion of Section 8(a)(3), pres
ented with a choice that the 
Respondents could not lawfully impose upon themŠ
either accept termination or ag
ree to drive under the uni-
laterally implemented plan to subcontract delivery work 
to owner-drivers, outside of the current collective-
bargaining relationship.
51  The drivers did not choose to 
quit working for NRM; they were effectively discharged 
because the Respondents requi
red them to work under 
conditions established in denigration of their statutory 

right to bargain.
52                                                            
                                                                                             
50 See Manna Pro Partners
, 304 NLRB 782, 790 (1991) (soliciting 
employees to sign petition repudiating the union). 
51 RCR Sportswear
, 312 NLRB 513, 513Œ514 (1993), and cases 
there cited, enfd. 37 F.3d 1488 (3d Cir. 1994).  
52 Before the judge, the Respondents contended that the 8(a)(3) dis-
charge allegation was not based on a 
timely filed charge and therefore 
was barred by Sec. 10(b) of the Act.  We disagree.  The very first 
charge filed by the Union, on June 8, 1992 (Case 13ŒCAŒ3031), al-
leged that NRM had violated Sec. 8(a)(3) and (5) by seeking to compel 
unit employees to become owner-drivers in order to circumvent its 
contract with the Union.  That 
charge remained under investigation 
even after the Union f
iled its July 17, 1992 charge alleging that imple-
mentation of the truck sales violated 
Sec. 8(a)(5). In the terminology of 
the Seventh Circuit in 
NLRB v. Braswell Motor Freight Lines, 
486 F.2d 
743, 746 (1973), the General Counsel  ﬁentered the controversyﬂ on the 

basis of the charges filed in 1992, an
d the later charge amendments and 
complaint allegations elaborating on 
details and refining theories were 
logically ﬁa part of that controversy.ﬂ  See also 
Facet Enterprises v. NLRB, supra, 907 F.2d at 978Œ979 (failure to specify in charge a re-
fusal to supply information did not result in 10(b) bar, since the charge 
ﬁdirected the Regional Director™s attention to the rancorous dealings 
between Facet and the Union in the 
winter of 1983Œ19
84).ﬂ  In other 
words, the amended charges were clos
ely related to the original charges 
regarding the scheme that resulted 
in the employees™ terminations, and 
it is undisputed that the charges filed in June and July 1992 were 
timely. See 
Pioneer Hotel & Gambling Hall
, 324 NLRB 918 fn. 1 
The fact that the employees 
were then on strike does 
not preclude a finding of unlawful discharge, with enti-
tlement to backpay commencing at that point.  When 
strikers are unlawfully discharged, they are not required 
to request reinstatement since, by discharging them, the 
employer has signaled that he does not regard them as 
strikers entitled to reinstatement upon request.
53 Even assuming that the unit employees had not been 
unlawfully discharged when NRM sold the trucks and 

gave the work to owner-operators, the Respondents 
would still be in violation of Section 8(a)(3) commencing 
from February 11, 1993, when, notwithstanding their 
terminations, the strikers made an unconditional offer to 
return to work and were denied reinstatement. The same 
unfair labor practices that 
undermined the bargaining 
process and precluded a lawful bargaining impasse also 
were a cause of the strike, rendering it an unfair labor 
practice strike from its outset.  The employees struck in 
response to the Respondents™ unlawful insistence that 
they choose between losing 
their jobs or accepting em-
ployment on the drastically changed terms and condi-
tions without continuation of their union representation.  
It is settled law that unfair labor practice strikers cannot 
be permanently replaced and mu
st be reinstated on their 
unconditional offer to return.
54  It is undisputed that, 
through their Union, the strikers made an unconditional 

offer to return on February 11, 1993, and that the Re-

spondents failed to reinstate them.  The Respondents 
thereby violated Section 8(
a)(3) and (1) of the Act. 
CONCLUSIONS OF 
LAW 1. Naperville Ready Mix, Inc., T & W Trucking, Inc., 
and Wehrli Equipment Co. are 
a single employer within 
the meaning of Section 2(
6) and (7) of the Act. 
2. General Teamsters, Chauffeurs, Salesdrivers & 
Helpers Local Union No. 673, affiliated with the Interna-
tional Brotherhood of Teamsters, AFLŒCIO is a labor 
organization within the meaning of Section 2(5) of the 
Act, and it is the exclusive representative of employees 
of the Respondent within an appropriate unit.   
3. By transferring and/or subcontracting bargaining 
unit work to owner-drivers without bargaining in good 
faith to impasse with the Union, by discharging unit em-
ployees and replacing them with owner-drivers, by fail-
ing and refusing to provide the Union with information it 
requested concerning the transfer of ownership of trucks 
formerly driven by unit employees, and by dealing di-
rectly with unit employees concerning the continuation 
of their employment on a nonunion basis, the Respon-
 (1997), affd. in pertinent part 182 F.3d 939 (D.C. Cir. 1999) (stating 
and applying ﬁclosely 
relatedﬂ test).  
53 Abilities & Goodwill
, 241 NLRB 27 (1979), enf. denied on other 
grounds 612 F.2d 6 (1st Cir. 1979).  Accord:  
NLRB v. Lyon & Ryan 
Ford
, 647 F.2d 745, 755Œ757 (7th Cir. 1981).  
54 Frontier Hotel & Casino
, 323 NLRB 815 fn. 5 (1997); 
National 
Management Consultants
, 313 NLRB 401 (1993). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186dents have violated their obligation to bargain with the 
Union under Section 8(a)(5) and (1) of the Act.  
4. By threatening unit employ
ees with the loss of their 
jobs and by encouraging striking employees to abandon 
their full support for the Union, the Respondents have 
violated Section 8(a)(1) of the Act.   
5. By virtue of the unfair labor practices described 
above, the strike by unit employees which began on June 

17, 1992, was an unfair labor practice strike.  By failing 
and refusing to reinstate un
fair labor practice strikers 
upon their unconditional offer to return to work and by 
earlier effectively discharging the strikers, the Respon-
dents have violated Section 8(a)(3) and (1) of the Act.   
REMEDY Having found that the Respondents have engaged in 
certain unfair labor practices
 within the meaning of Sec-
tion 8(a)(5), (3), and (1) of the Act, we shall order the 
Respondents to cease and desi
st from engaging in such 
conduct and to take certain steps to effectuate the policies 
of the Act.  We shall order the Respondents to restore 
unit delivery work to the unit employees, to offer rein-
statement to all employees who 
lost their jobs as a result 
of the unlawful transfer of the work outside the unit and 

to all striking employees who the Respondents refused to 
reinstate upon their unconditional offer to return.  In ad-
dition we shall order the Respondent to make whole all 
employees for any loss of earnings and other benefits 
suffered as a result of the 
Respondent™s unfair labor prac-
tices.  Backpay is to be computed in the manner set forth 
in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with in-
terest to be computed in the manner prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).   
We shall further order the Respondents to provide the 
Union with all information it requested and to bargain on 
request with the Union concerning all terms and condi-
tions of employment and, if an understanding is reached, 
to embody that understanding in a signed agreement.   
In view of the nature of the Respondents™ operations, 
in addition to posting notices 
in all appropriate places at its 1805 High Grove Street facility, we shall require the 
Respondents to mail each empl
oyee who lost his job as a 
result of its unfair labor pract
ices a copy of the attached 
notice marked ﬁAppendix.ﬂ 
ORDER The Respondents, Naperville Ready Mix, Inc., T & W 
Trucking, Inc., and Wehrli Equipment Co., a single em-
ployer, Naperville, Illinois, th
eir officers, agents, succes-
sors and assigns, shall 
1. Cease and desist from 
(a) Unilaterally transferring 
and/or subcontracting unit.  
(b) Dealing directly with unit employees over the 
terms and conditions of their continued employment. 
(c) Discharging unit employees and replacing them 
with owner-drivers.  
(d) Failing and refusing to provide the Union with 
relevant information it requested concerning the trans-
fer/subcontracting of unit work.   
(e) Failing and refusing to reinstate unfair labor prac-
tice strikers upon their unconditional offers to return to 

work.  
(f) Threatening employees w
ith job loss and encourag-
ing employee disaffection from the Union. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain collectively for a successor 
agreement with the Union as
 the exclusive collective-
bargaining representative of th
e unit employees and, if an 
understanding is reached, em
body the understanding in a 
signed agreement.  The appropriate unit is: 
 All Ready Mix drivers, mechanical batchers, and other 
yardmen employed by Naperville, excluding all other 
employees and all supervisors and guards within the 
meaning of the Act. 
 (b) Provide the Union with all relevant requested in-
formation concerning its decision to subcontract and/or 
transfer unit delivery work
 outside the unit.   
(c) Within 14 days from the date of this Order, restore 
the unit delivery work to the unit employees and offer 

full reinstatement to all unit members who lost their jobs 
as a consequence of the unilateral subcontracting and/or 
transferring of unit delivery 
work to owner-drivers with-
out prejudice to the unit members™ seniority or any other 

rights or privileges previously enjoyed. 
(d) Within 14 days of this Order, offer full reinstate-
ment to the unfair labor practi
ce strikers that the Respon-
dents unlawfully refused to reinstate, without prejudice 
to their seniority or any other rights or privileges previ-
ously enjoyed. 
(e) Make whole, with interest, all terminated employ-
ees and unfair labor practice strikers who offered uncon-

ditionally to return for any loss of earnings and other 
benefits they may have suffered as a result of the Re-
spondents™ unfair labor practices, in the manner set forth 

in the remedy section of this decision. 
(f) Preserve, and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(g) Within 14 days after service by the Region post at 
their 1805 High Grove Street, Naperville, Illinois facility, 
copies of the attached notice marked ﬁAppendix.ﬂ
55                                                            
 55  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
 NAPERVILLE READY MIX, INC. 187Copies of the notice on forms provided by the Regional 
Director for Region 13, after being signed by the Re-
spondents™ authorized representative shall be posted by 
the Respondents immediatel
y upon receipt and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondents to ensure that 
the notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondents have gone out of business or closed the facility 
involved in these proceedings, the Respondents shall 
mail, at their own expense, a copy of the notice to all 
current employees and former
 employees employed by 
the Respondents at any time since May 1992.  
(h) Mail to the unit employees who lost their jobs as a 
result of the unlawful transf
er of unit work outside the 
unit, copies of the attached
 notice marked ﬁAppendix.ﬂ 
(i) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondents have taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 fail and refuse to bargain with the Un-
ion, General Teamsters, Chauffeurs, Salesdrivers and 
Helpers Local Union No. 673, a/w the International 
Brotherhood of Teamsters, 
AFLŒCIO, as the exclusive 
bargaining representative of our employees in the unit 
described below, by unilaterally transferring and/or sub-
contracting unit work outside the bargaining unit.   
WE WILL NOT
 refuse to bargain with the Union by fail-
ing to provide the Union with requested information re-

lating to the transfer and/or 
subcontracting of unit work.  
                                                                                            
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of a United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
WE WILL NOT
 refuse to bargain with the Union by 
dealing directly with unit employees regarding their 
terms and conditions of continued employment.   
WE WILL NOT
 discharge unit employees and replace 
them with owner-drivers. 
WE WILL NOT
 fail and refuse to reinstate unfair labor 
practice strikers to their jobs upon their unconditional 
offers to return to work. 
WE WILL NOT
 threaten employees with loss of jobs and 
WE WILL NOT 
make statements to employees designed to 
encourage disaffection from the Union. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act.  
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining unit: 
 All Ready Mix drivers, mechanical batchers, and other 

yardmen employed by Naperville, excluding all other 
employees and guards within the meaning of the Act.  
 WE WILL provide the Union with all requested infor-
mation concerning the decision whether to transfer 
and/or subcontract unit work outside the unit.  
WE WILL within 14 days from the date of the Board™s 
Order restore the unit delivery work to the unit employ-

ees and offer full reinstatement to all unit members who 
were discharged as a consequence of the unilateral sub-
contracting and/or transferring of unit delivery work to 
owner-drivers, without prejudice to the unit members™ 
seniority or any other rights or privileges previously en-
joyed. 
WE WILL, within 14 days of the Board™s Order, offer 
full reinstatement to the unfair labor practice strikers that 

we unlawfully refused to reinstate, without prejudice to 
their seniority or any other right or privileges previously 
enjoyed. 
WE WILL
 make whole, with interest, all terminated 
employees and unfair labor pr
actice strikers who offered 
unconditionally to return to work for any loss of earnings 
and other benefits they may have suffered as a result of 
our unfair labor practices. 
 NAPERVILLE READY MIX, INC.; T&W 
TRUCKING, INC.; AND 
WEHRLI  
EQUIPMENT CO.  Sheryl Sternberg, Esq
., for the General Counsel. 
Steven H. Adelman, Esq. 
(Lord, Bissell & Brook), 
for Respondents. John J. Toomey, Esq. (Arnold & Kadjan)
, for the Charging 
Party
 DECISION STATEMENT OF THE 
CASE ROBERT T. WALLACE
, Administrative Law Judge. This case 
was tried in Chicago, Illinois, over an 8-day period extending 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188from June 27 through July 13, 1994. The original charge was 
filed on June 8, 1992,
1 and the original consolidated complaint 
issued on February 26, 1993. 
At issue is whether Respondents transferred trucking opera-
tions to owner/operators and re
fused to provide information 
concerning the transfer in viol
ation of collective-bargaining 
obligations under Section 8(a)(5
) of the National Labor Rela-
tions Act (the Act), discriminato
rily discharged and refused to 
reinstate employees in violation 
of Section 8(a)(3) and, through 
threats, interrogations and othe
r coercive conduct, engaged in 
independent violation of Section 8(a)(1). 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondents, I make the following 
FINDINGS OF FACT
 I. BACKGROUND Naperville Ready Mix, Inc. (N
aperville) produces and sells 
concrete, primarily for residential 
construction. Its facilities are 
located at 1805 High Grove Street 
in Naperville, Illinois, and 
include an office building, a s
hop for mechanical work, a batch 
plant, and a storage facility. Richard Wehrli and his wife are 
sole stockholders and president 
and secretary, respectively. 
They are also on the board of directors, along with Richard™s 

brother-in-law Jerry Doll, and (until June 30) his son, Robert. 
Naperville™s truckdrivers were covered by a collective-
bargaining agreement with the Charging Union (the Union)
2 since 1960. The most recent agreement expired on April 30. 
T & W Trucking, Inc. (T&W) is owned by Wehrli and Rob-
ert Tilly, each holding a 50-percen
t stock interest. It has been in 
business since 1987 hauling bulk cem
ent, gravel, st
one, precast, and roof tile. It serves a number of companies, including 

Naperville, Prairie Material Serv
ices (Prairie), Dixon Marquette 
Company (Dixon), Lifetime Roof Tile (LRT), and Dukane 

Precast (Dukane). Wehrli has a financial interest in the latter 
two companies, but not in Prairie or Dixon. Its employees are 
not represented by any union. T
illy is president and runs the 
company on a day-to-day basis. Its office is in his home where 
all the records are maintained. He spends about 10 to 15 min-
utes a day dispatching T&W trucks and in most instances the 
trucks are stationed at the Grove Street complex. 
Wehrli Equipment Co., Inc. (Equipment) is wholly owned by 
Wehrli. It repairs and reconstr
ucts dump trucks for Naperville 
and others at Grove Street. Also
 located there are other Wehrli 
affiliated companies, including Dukane, Naperville Excavating 
(Excavating), Mustang Construction (Mustang), and Easy 
Street Construction (Easy).
3  Tilly became full-time mainte-
nance supervisor for Equipment 
on or shortly after June 30, a 
position he had previously held at Naperville. 
Illustrative of the interrelation of the affiliated companies is 
their involvement in the building of the batch plant at the Na-

perville facility in 1990. Empl
oyees of Equipment performed 
the initial construction aided by
 employees of Naperville, Mus-
tang, Dukane, and Easy. Ray Br
own, a mechanic for Naper-
ville, and Tilly worked on it for about a year and a half together 
                                                          
 1 All dates are in 1992 unless otherwise indicated. 
2 Respondents admit, and I find, that the Union is a labor organiza-
tion within the meaning of Sec. 2(5). 
3 It is also admitted, and I find, that Naperville, T&W, and Equip-
ment are employers engaged in commerce within the meaning of Sec. 
2(2), (6), and (7). 
with Dukane™s Larry Fromelius. When there was need for erec-
tion of panels, Fromelius would oversee the work, but if elec-
trical work was required Norb of Mustang was in charge, and if 
hooking up generator pipes was required then Brown, aided by 
Tilly, oversaw the work. During winter months, Brown was 
also assisted by Easy employee
s who were on layoff; and in the 
summer Brown assigned a Naperville truck mechanic to help 
with construction tasks. This was in addition to Brown™s re-
sponsibility for operations at Na
perville™s mechanical shop. 
Indeed, mechanics would go from the shop to the batch plant and back to get instructions. On becoming operational, the 
batch plant, though technicall
y under Equipment, was run by 
Naperville employees Brown and Tilly. All this occurred with-
out any allocation of hours and wages between the companies. 
Most Wehrli affiliated companies are covered under a health 
insurance policy maintained by
 Dukane and by workmen™s 
compensation and vehicle liabilit
y policies held by Equipment. 
II. BARGAINING A. History Wehrli™s first represented Naperville in labor contract nego-
tiations with the Union in the early 1960s as a member of the 
Northern Illinois Ready Mix A
ssociation (NIRMA). Naperville 
left that association in 1986 beca
use Wehrli felt that organiza-
tion did not properly represent 
residential (as opposed to com-
mercial) contractors. He then
 negotiated with the Union for 
Naperville as part of a group 
of independent companies called 
the Western Border Group (WBG). In 1989, Wehrli severed 
ties to that group and successful
 negotiated a 3-year contract 
extending to April 30, 1992, directly with the Union. That 
agreement included a 36-month 
period before new hires 
reached the contract rate, a concession that neither NIRMA nor 

WBG had obtained. 
B. Prestrike Negotiations 
By letter dated January 27, Naperville notified the Union that 
it was terminating its contract as of the expiration date and was 
willing to meet and negotiate a new contract at mutually agree-
able times. 
The first negotiating session occurred on April 21. The Un-ion was represented by its secretary-treasurer, Tom Custer, and 
Business Agent Ron Smith; and Wehrli, his son Robert, and Doll were present for Naperville. 
At the start of the meeting, 
there was some discussion be-
tween the son and the Union regarding delays in payment of 
health and welfare claims. We
hrli mentioned having a similar problem. There was a general di
scussion about the rising cost 
of health benefits and how the 
increases were too expensive. Wehrli explained that the ready mi
x concrete industry had been 
very competitive the last 3 to 4 years, and Naperville had not 
been able to get any increase in its prices for concrete. Never-
theless, there had been wage and benefit increases during that 
time. He complained that the situation was costing Naperville 
money, and opined that the Company could not continue to 
operate that way. He proposed th
at they receive some type of 
concession for 1 year to see if th
ings would get back on an even 
keel, adding that after the 1-year
 period they could sit down and 
negotiate an increase in wages and benefits. He observed that if 
the Union lacked flexibility, the Company had three choices. 
First, it could go out of the read
y mix business. Second, it could 
park the trucks for 1 to 3 years until the economy turned around 
and ready mix concrete prices got up to where they should be. 
 NAPERVILLE READY MIX, INC. 189Third, it could sell the trucks to the drivers or others and lease 
them back. 
For its part, the Union sought an hourly wage increase of $1 
per hour, a reduction from 36 to 12 months in the period of 
time before new hires reached the contract rate, an increase in 
pension benefits, and deletion of
 concessions Naperville had 
obtained with respect to health 
and welfare and pension contri-
butions for new hires. One of the proposed language changes 
was to conform article 17 (ﬁWo
rk Preservation and Protection 
of Standardsﬂ) to article 17 of the NIRMA Agreement. Naper-
ville rejected the Union™s proposal. The Union asked for a 
counterproposal, and Wehrli offered a 1-year rollover, except 
Naperville would undertake to pr
ovide health and welfare cov-
erage commensurate to the Union™s plan and would contribute 
to the employees™ 401(k) accounts the same amount it had been 
paying to the union pension plan. Wehrli also requested a 
change in who would provide health and welfare and pension 
coverage because, in his opinion
, the trustees were not doing a good job of keeping the costs down.  At the Union™s request, he 
reduced his proposal to writing. 
As noted, the contract had an expiration date of April 30. 
The next meeting was held on 
May 7 with the same persons 
present except that Union Presid
ent Al Scholtens substituted for 
Smith. Custer wanted to go through the union proposal item by 
item. Wehrli ignored the request 
and accused him of regressive 
bargaining in trying to get Naperville to sign the same contract 
the Union expected to have with NIRMA and WBG. Wehrli 
reiterated his view that Naperville could not compete in the 
residential market under those term
s, and again offered a 1-year 
rollover with respect to wage
s with Naperville providing its own health insurance and pension plans. 
Getting no encouragement, Wehrli told them he wanted to 
sell his trucks to drivers because he was losing money in the 
delivery business and would like
 to operate like ﬁElmhurst 
Chicago Stoneﬂ (Elmhurst), 
a construction company whose 
deliveries reportedly were acco
mplished by owner-operators 
paid by yards hauled rather than hourly wages. Custer re-

sponded that in order to do that
 Naperville, like Elmhurst, would have to be party to th
e NIRMA Agreement. However, 
although requested, he did not then or ever provide a document 
governing relations between the 
Union and Elmhurst. Reluctant 
to pursue the matter, Custer told Wehrli that he was not going 
to help him sell the trucks to drivers.
4 Persistent, Wehrli asked if the Union would sign contracts 
with owner-operators hauling cement moving from Naper-
ville™s facility. Custer replied, ﬁNo,ﬂ and then Scholtens added 
(according to Custer) ﬁthat if Naperville tried to use owner-
operators, the Union would strike every one of his fucking 
companies.ﬂ When Wehrli pointed out that two of those com-
panies (Excavating and Dukane) 
had contracts with the Union 
which did not expire until January
 31, 1993, Scholtens told him 
he could take those contracts 
and ﬁstick them up your ass.ﬂ 
On May 12 Wehrli faxed a letter to Custer reading as fol-
lows:  I have decided to go out of the trucking business and 
am offering to sell my trucks to my present drivers first, 
and then any leftover trucks will be offered to outsiders. 
                                                          
                                                           
4 Custer states that at this time he was not ﬁreal clear on whether or 
not he [Wehrli] was actually going to pursue the area of selling his 
trucksﬂ because he had raised that possibility 3 years™ earlier as a bar-
gaining tool. 
I intend to use individual contractors for all my truck-
ing needs. If you want any discussion with me in this regard feel 
free to call. 
 The Union made no written respons
e. In Custer™s view the let-
ter as well as Wehrli™s continued repetition of intent to sell the 
trucks ﬁwas just a negotiating tool
 that he was using to try to 
get a better agreement than ev
erybody else in the industry.ﬂ 
The third meeting was on May 14 with the same participants 
as at the first, and it lasted about an hour. Some movement 
occurred. The Union withdrew a number of items from its pro-
posal; and Naperville agreed to the Union™s request for lan-

guage changes in three clauses. Wehrli restated his desire to sell 
the trucks and proposed a 1-year rollover coupled with deletion 
of article 24 which he viewed as an obstacle to the sale.
5 Custer again responded that he was not going to help in 
achieving that objective and would not consider any change in 
article 24. 
Naperville faxed a copy of Wehrli™s ﬁrollover-minus-Article 
24ﬂ proposal to the Union on the following day stating that it 
rejected prior union proposals. At a union meeting held shortly 
thereafter, Custer told the membership of that development and 
briefed them on other pending
 negotiations with ready mix 
contractors in the ﬁChicagolandﬂ area. In a vote taken that eve-

ning, the members rejected Naperville™s proposal and author-
ized a strike. 
Wehrli held two meetings with Naperville drivers between 
May 20Œ27,
6 where, after stating that
 Naperville was going to 
sell its cement mixer trucks (appr
oximately 25) and get out of 
the trucking business, he gave them first option to buy vehicles 
but urged quick action because he wanted to sell all of the units 
by July 1.
7  He told them they coul
d continue to haul cement 
for the Company if they opted to buy trucks and operate as 
independent contractors. He proposed a $14-per-yard haulage 
fee and gave them a rough estimat
e truck prices and how much 
they could expect to earn in 1 year after expenses; and he prom-
ised to help them with matters su
ch as financing, licenses, title 
transfers, and insurance. He also stated that all drivers who did 
not buy would be terminated by 
July 1, based on reverse senior-
ity, as trucks were sold to outsiders who chose to haul for the 

company as owner-operators.
8 Shortly after May 27 Wehrli met with two Naperville me-
chanics, at least one of whom was a member of the Union. 
 5 Art. 24 provides, among other thin
gs, that owner-operators who are 
not certified by the Illinois Commer
ce Authority (ICA) are considered 
employees of Naperville for virtua
lly all purposes, including payment 
of wages, union security, and hea
lth/welfare and pension benefits. 
6 Although Wehrli was ﬁnot certainﬂ whether he notified the Union 
about the meetings, I infer it had contemporaneous knowledge because 
at least 25 of its driver members atte
nded. The situation is analogous to 
the ﬁsmall plant ruleﬂ cited in 
Health Care Logistics, 273 NLRB 822 
(1984). 
7 The July 1 date was significant 
to Wehrli because Naperville would 
save approximately $40,000 in license 
renewal fees. Fees for individual 
trucks varied from $1500 to $1700 and were nonrefundable. 
8 Of 10 drivers who attended the meetings and testified, 1 (Joe 
Japuntich) understood Wehrli to say 
that vehicle buyers could work 
only for him, and ﬁwould have to us
e his mechanics [and] . . . buy all 
the parts and things through him, insurance, fuel and such to operate the 

vehicles.ﬂ One other (Jeff Fowler) 
states he heard Wehrli say, ﬁ[W]e 
shouldn™t be handing [reporting] any of this to the Union.ﬂ In light of 

Wehrli™s denials and lack of corr
oboration I decline to credit these 
accounts. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190They had heard through the grapevine that the trucks were be-
ing offered for sale. Wehrli said 
he wanted them to continue 
servicing vehicles hauling ceme
nt for Naperville but proposed they do so by going into business for themselves. He gave as-
surance that he would not let 
them be ﬁscrewedﬂ by vehicle 
owners even if that meant paying
 repair bills himself. He con-cluded by saying he expected them to maintain the trucks in 
any event. 
Only two Naperville employees agreed to purchase trucks, 
Wehrli™s son Robert and one driver, Richard Downs. So begin-
ning on June 1 advertisements were placed in local newspapers 
under the heading ﬁBusiness O
pportunities,ﬂ as follows: 
 CONCRETE MIXER TRUCK DRIVERSŠ
OWN 
YOUR OWN TRUCK. FINANCING AVAILABLE. NET 
$40,000-$80,000 PER YEAR, PL
US BUILD EQUITY IN YOUR OWN TRUCK! WELL ESTABLISHED 
THIRTY-THREE YEAR OLD COMPANY WITH 
EXCELLENT CUSTOMER 
BASE. CALL JERRY AT 
(708) 355Œ4777.  Wehrli™s son-in-law Jerry Doll received 50 inquiries. After 
checking credit references he considered 10 to be potential 
purchasers. 
On June 1, Custer called Wehrli and arranged for a meeting 
on June 9. During that call Wehrli brought up the matter of 

truck sales. Custer cut off any 
discussion by categorically stat-
ing it could not be done.9  He maintained that position when he 
met with Wehrli and his son on June 9.
10  Custer briefed them 
on terms of a collective-bargaining agreement between the 

Union and NIRMA reached 2 days earlier. Nothing further was 
accomplished. 
The next meeting was on June 
15. This time a Federal Me-
diator was present. Custer and Smith represented the Union and 
Wehrli and Doll were present on behalf of Naperville. The meeting lasted about an hour and a half with the mediator going 
back and forth between the two parties. The Union made some 
minor modifications to its proposal. In response, Naperville 
made a new ﬁfinalﬂ offer of a 1-year rollover minus article 24 
plus a wage and benefit increase of 65 cents an hour spread in 
the same was [sic] as in the NIRMA Agreement. 
At a union meeting that evening members voted unani-
mously to reject Naperville™s
 offer and again authorized a 
strike. The strike began on Wednesday June 17. 
C. Poststrike Negotiations 
Another meeting was held on Sunday June 21 at the office of 
the mediator. It lasted about 15 minutes. No progress was 
made. The same result obtained at a 15-minute meeting called 
by Custer on June 22. In a letter
 to Custer dated June 24, We-hrli declared an impasse and an intent to implement Naper-
ville™s final offer on June 29. This elicited a union expression 
of willingness to continue bargaining, and a brief session oc-
curred on June 25. The only new 
proposal was offered by Na-
perville. It amended its last offer by agreeing to pay the 
NIRMA negotiated increases for 
an additional 6-month period, 
                                                          
                                                           
9 As noted, the Union filed its original charge on June 8. Therein 
Naperville is alleged to have dealt directly with unit members to com-
pel them to become owner-operators. 
10 During the meeting Robert Wehrli 
told Custer he was planning to 
buy some of the Naperville trucks 
and asked whether he could sign a 
contract with the Union.  Custer™s answer was an emphatic ﬁNo.ﬂ 
including 60 cents more per hour during that period. The offer 
remained unacceptable to the Union. 
At the Union™s request the parties met, again briefly, on July 
1 for what turned out to be the last formal session. In lieu of 
seeking an increase of $1 an hour for each year of a 3-year 
contract, the Union asked for 75 cents.
11  Custer also stated that 
he was open to some modificati
on of article 24, adding ﬁbut I 
would not delete it.ﬂ The meetin
g ended after Wehrli stated his amended offer of June 25 was a final one. 
Immediately after the meeting Custer sent a letter to Naper-
ville requesting information concerning the sale of trucks and 

suggesting negotiations be sche
duled after the Union had op-
portunity to review the informati
on; and by letter dated July 2 
the Union™s attorney asked it to provide ﬁall information relat-
ing to the sale, transfer, lease or purchase of ready mix trucks 
from Naperville Ready Mix to its former employees, independ-
ent contractors or owner operato
rs and he specified what docu-
ments were desired, including purchase contracts, financing 
agreements, leases and maintenance and repair arrangements.™™ 
He added that a refusal-to-bargain charge would be filed in the 
event the data was not made available within 5 working days. 
Naperville replied to the requests in a letter from its attorney 
dated July 10. That letter reads in part as follows: 
 Naperville . . . has the right to take whatever steps it 
deems necessary to continue operations in the face of the 

strikeŠincluding selling vehicles to persons to whom the 
Company can subcontract its work. The Union has no 
right to know the financial arrangements between Naper-
ville . . . and its subcontractors. We fail to see how the 

documents you have requeste
d are reasonably related to 
the Union™s duty to fairly represent its members. 
If you can furnish us with an explanation as to how 
each of the documents requested is reasonably calculated 
to elicit information which the Union may need to prop-
erly represent its members and a citation to case authority 
which supports the request, I am sure that Naperville . . . 
will be responsive to your letter. 
 The Union did not respond. Instead it filed another charge on 
July 19 alleging, among other things, unlawful failure to pro-

vide requested information about the ﬁsale.ﬂ None of the data 
was made available except to the extent entered in the record of 
this proceeding. 
At the Union™s request Wehrli again met with Custer on two 
occasions. The first was at the union hall in late July and lasted 
about 3 minutes. In response to Custer™s inquiry as to whether 
there was some way to resolve their differences, Wehrli an-
swered that it was too late because the trucks were sold. But he 
again asked to see a contract under which (he believed) Elm-
hurst was allowed to use owner-operators. As before, Custer 
claimed, without producing a doc
ument, that Elmhurst was signatory to the NIRMA contract. The second was on August 7 

at a restaurant in Naperville. It
 lasted about 5 minutes. Custer 
presented a handwritten six-point proposal, as follows: 
 1. Company will not be responsible for wages, health 
& welfare benefits or pensions of owner operators or their 
employees. 
 11 The 75-cent raise was substantially
 higher than the agreement just 
reached with NIRMA and WBG. No
 explanation was given for the 
disparity.  NAPERVILLE READY MIX, INC. 1912. Naperville will sign a coll
ective bargaining agree-
ment covering the plant oper
ator and yard men [individu-
als not covered under the expired agreement]. 
3. Company agrees that all owner-operators and their 
employees will be signatory to the NIRMA Agreement. 
4. Drivers for T&W [who refused to cross the picket 
line] return to work [but now] under a [collective bargain-
ing agreement] agreement. 
5. All charges . . . dropped on both sides (Global 
Agreement) except for the fines for members
12 who crossed the picket lines [and these] could be reduced to 

maintain membership in good standing. 
6. All employees who lost their jobs will receive a sev-
erance pay of $5,000 . . . in addition to all vacation pay 
earned. 
 After glancing at the document, 
Wehrli said he would agree to 
the first item but invited Custer ﬁto shove the rest up your ass.ﬂ 
Indicative of Wehrli™s mood was his parting accusation that 
Custer was at fault for his nephew being hurt. 
In a fax dated August 18, Naperville told the Union it was 
going to sell its remaining vehi
cles and cease doing any deliv-
eries on its own; and to achieve that objective it added to its 
proposal of June 25 a requirement for elimination of article 17 
(as well as art. 24) of the old contract.
13 The missive concluded 
by stating: 
 As you know, we believe we are at an impasse on the 
issue of our plan to subcontract all delivery work. Of 
course we are still willing to bargain with you on the issue 
of subcontracting. However, 
we believe it would be more 
fruitful to begin bargaining over the effects of subcontract-
ing. If you are interested in furt
her negotiations, please call 
me to schedule a meeting. 
 The Union did not respond. No further negotiations took 
place. In early February 1993, the Union on behalf of named 

strikers mailed to Naperville an unconditional offer to return to 
work. None have been recalled. 
D. Conclusions It is well established that an 
employer™s decision to go out of 
business is an exercise of manage
rial discretion not subject to 
any bargaining obligation under Section 8 of the Act
. Textile 
Workers v. Darlington Co., 380 U.S. 263 (1965); 
Otis Elevator 
Co., 269 NLRB 891 (1984); and there is no claim in the instant 
case that Naperville had to bargain about a decision to discon-
tinue trucking operations. 
An employer, however, must provide an opportunity to bar-
gain over the effects of cessation on employees in a bargaining 
unit. Merryweather Optical Co
., 240 NLRB 1213 (1979); and 
effects bargaining must be c
onducted ﬁin a meaningful manner 
at a meaningful time.ﬂ 
First National Maintenance Corp. v. 
NLRB, 452 U.S. 666 (1981). To achieve that result a union on 
being advised of the situation mu
st make a timely request for 
effects bargaining. 
Ventura County Star-Free Press
, 279 NLRB 412, 420 (1986). Otherwise, it is deemed to have waived its 
right. Associated Milk Producers
, 300 NLRB 561, 563 (1990); 
                                                          
 12 Members included the Wehrlis (f
ather and son), Doll, and Tilly. 
13 Art. 17 requires use of Naperville drivers before any subcontract-
ing can take place while, as noted in 
fn. 5, art. 24 requires the Company 
to treat owner-drivers as employees. 
WPIX, Inc
., 299 NLRB 525, 526Œ527 (1990); and Print-Quic, 262 NLRB 857, 861 (1982). 
Faced with competitive pressures in its ready-mix business, 
Naperville™s president, Wehrli, as early as May 7 put the Union 
on notice that absent contract concessions it intended to discon-
tinue trucking operations; and it confirmed that decision, and 
solicited discussion of it, in a written communication sent to the 
Union on May 12. When the Union repeatedly declined to dis-
cuss the matter and offered no si
gnificant bargaining conces-
sions, Wehrli on two occasions between May 20 and 27 offered 
Naperville drivers first opportunity to buy vehicles, telling them 
the Company™s truck operations would cease as of July 1. As 
found above (fn. 6), the Union had contemporaneous knowl-
edge of those meetings. On Ju
ne 1, the day Naperville adver-
tised for buyers in local newspapers, the Union again rejected 
an opportunity for effects bargaining; and, on June 15 it re-
jected Naperville™s latest contract proposals and authorized the strike which began on June 17. 
In these circumstances, and assuming for the moment that 
Naperville ceased its own truc
king operations on July 1, I find 

that by repeatedly rejecting it
s requests for effects bargaining, 
the Union waived its rights in that regard. Accordingly, its de-
mands on July 1 and 2 for data c
oncerning truck sales came too 
late to create any obligation on Naperville™s part. 
Also, I find that Wehrli™s meetings with drivers in May did 
not involve direct dealing w
ith union members on matters in-
volving terms and conditions of em
ployment. Rather he appears 
to have used those meetings solely for the purpose of giving 

them first opportunity to buy vehicles. His proposals to sell 
assets to them were financial an
d managerial in nature and not 
of a type giving rise to a duty to bargain. 
Shell Ray Mining, 286 
NLRB 466, 468 (1987), citing 
General Motors Corp
., 191 NLRB 951 (1971), enfd. sub nom. 
Auto Workers v. NLRB
, 470 F.2d 422 (D.C. Cir. 1972); and National Car Rental Systems, 252 NLRB 159 (1980). 
The basic question, therefore, is whether there was a bona 
fide sale or a sh
am transaction. 
III. TRUCK TRANSFERS/SUBCONTRACTING During the last week of June, and while the strike continued, 
Wehrli entered into ﬁhandshake agreementsﬂ to sell trucks to 
the two Naperville employees (his
 son Robert and driver Rich-
ard Downs), a driver for T&W (Steve Weissinger), and two 
individuals (Tate Haley and Mi
chael Drane) who responded to 
ads and had no prior connection with Wehrli affiliated compa-

nies. R. Wehrli, Downs Weissinge
r, and Drane each chose two 
mixer trucks, while Haley chose one.  
There was little or no negotiatio
ns. Wehrli set vehicle prices, 
required no downpayments and ag
reed to pay $14 for each 
cubic yard of Naperville ready-mix hauled, of which $1 would 
go to payment of principal. In
terest on unpaid balances would 
be at the prime rate set from time to time by a named Chicago 
bank. Naperville would retain a s
ecurity interest in the vehicles 
and have first priority on their use. 
Titles of the vehicles were tr
ansferred during the period June 
28Œ30 from Naperville to five corporations: Respondents Dia-

mond Ready Mix, Inc. (Diamond),
 Fox Valley Ready Mix, Inc. 
(Fox Valley), and Concretes 1 through 3 (C1 through C3). Fox 
Valley was a preexisting corporate shell owned by Weissinger 
and the remaining four Companies were incorporated on June 
19 by Wehrli. His son accquired the stock of Diamond on June 
22; and the stock of the ﬁConcretesﬂ was transferred on July 10, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192with Downs acquiring that of C1, Drane that of C2, and Haley 
that of C3. 
Pursuant to the handshake agre
ements and in anticipation of 
the July 10
14 documentation, the new ﬁownersﬂ began opera-
tions for Naperville on July 1
15 having themselves paid license 
fees approximating $1600 per vehicl
e and leased th
eir vehicles 
to T&W, a motor carrier with appropriate authority from the 

Illinois Commerce Comission.16  The stock of C4 was trans-
ferred on August 24 to Brad Bonnel under the same terms de-
scribed above.  Bonnel, like Weissinger, was a full-time driver 
for T&W. C4 began operations 
immediately, Bonnel having 
paid the license fee and signed a lease with T&W. 
The new ﬁowner-operatorsﬂ were given loading slips and 
were dispatched from the Naperville facility by employees of 
Equipment; and, when not in us
e, their mixer vehicles were parked there without charge.  In most instances they opted to 
purchase fuel from and have heavy maintenance performed by 
Equipment.  Similarly, they ch
ose to pay for insurance under 
policies covering Wehrli affiliates and maintained in the name 
of affiliates Dukane (health)17 and Excavating (liability, prop-
erty loss, and workers™ compensation). Also, and as a condition 
for continued participation in the group liability policy and to 
be in compliance with governmental regulations, lessors (and 
their drivers) were required to observe safe operation rules, 
attend monthly vehicle safety 
meetings (conducted by a con-
sultant employed by Naperville, Bill Warden) and to submit to 

random tests for drug use. The tests were taken at a facility 
used by Wehrli affiliates and 
owner-operators reimbursed Na-
perville for costs. 
By October it became apparent to all concerned that the 
strike significantly diminished 
expected revenues of owner-
operators. To alleviate their situation, Wehrli accorded to Fox 
Valley and the ﬁConcretesﬂ a waiver of interest payments and 
reduced the $1-per-ton principal 
payment to 50 cents until 
January 1993 and, as to his s
on™s company (Diamond), sharply 
reduced the price of previously purchased vehicles.
18 During a 23-month period extending from early duly 1992 
through May 1994: 
                                                           
                                                           
14 The transfer documents also contain numerous provisions which 
protect the seller, for example:  stock remains in escrow until debts are 
paid; buyers must maintain a net wo
rth equal to unpaid principal; seller 
has access to books and records for 
tax and copying pu
rposes; proceeds from vehicle insurance must be used to secure unpaid principal; seller 

has security interest in property acquired or used in buyers operations; 
and a number of buyer default clauses making the entire principal due if 
the precipitating event is not cured within 15 days. 
15 There is no evidence that Naperville as a corporate entity provided 
any transportation for itself after July 1. 
16 The lessors paid no fee to T&
W for operating under the latter™s authority. Its president (Tilly) explains that absent outbound movments 
of ready-mix Naperville would have
 no need for T&W™s inbound haul-
ing of raw materials. 
17 As owner and sole employee of C3,
 Haley opted not to participate 
in the medical insurance program; and Robert Wehrli went beyond the 
Dukane medical policy and provided de
ntal insurance for employees of 
Diamond. 
18 These changes were incorporated
 into documents otherwise iden-
tical to the original transfer 
papers. They were signed around 
mid-January 1993,
 but backdated to July 10. The revised documents 
were received in evidence, the originals having been lost or destroyed. I 
find no subterfuge or intent to deceive.  Indeed, the originals were made 
available to Board agents during 
the precomplaint investigation. 
Diamond acquired a fleet of 10
 vehicles at a cost of 
$151,763 for which it [Wehrli] held no position with We-
hrli affiliated companies. He 
hired eight drivers only one 
of which (Robert Carlson) previously worked for Wehrli 
affilated companies. He drives a vehicle himself, performs 
minor vehicle maintenance at the Naperville facility using 
his own tools, and pays m
echanics employed by Equip-
ment for major repairs. Books and records are mainlined 
by his wife and reviewed by an accountant of his own 
choosing. He acquired membership in the Illinois Trans-
portation Association and has 
an application for operating 
authority pending with the 
Illinois Commerce Commission 
(ICC), a grant of which would enable Diamond to haul for 

various shippers without leasing to other truckers. 
Fox Valley expanded from 2 to 5 vehicles the total 
cost of which was $171,000. Principal and interest pay-
ments amounted to $46,210 and $11,219, respectively. 

Trucks are driven by owner Weissinger and three driver 
employees. Weissinger perform
s minor maintenance using 
his own tools, often at a 35™ 
x 72™ garage near his resi-
dence. He reimburses Equipm
ent for major repairs. His 
wife serves as bookkeeper, ai
ded by an accountant having 
no connection with Wehrli affiliated companies. He 
shifted his employees™ health
 insurance from the Dukane 
policy to an insurer of his own choosing sometime in 
January 1993; an he has an ap
plication on file with the 
ICC for an operating permit. 
Concrete 1 acquired 5 trucks for a cost of $178,000, 
paying $27,217 in principal and $11,202 in inter-

est/hereon. Owner Downs renamed the company as ﬁdba 
R&J Ready Mixﬂ in July. He
 performs light maintenance 
and pays Equipment do heavier repair work, although on 
one occasion, he had a mixer unit rebuilt by a an individ-
ual who had previously worked for a Wehrli affiliated 
company. He has several driver employees and also drives 
vehicle himself. Books and records are maintained by his 

brother, an accountant. He ha
s an application for a truck-
ing permit pending before the ICC. 
Concrete 2 bought 3 vehicles costing a total of 
$144,000 for which it paid $27,810 in principal and 
$10,223 in interest. Owner Drane renamed the company as 
ﬁdba KLM Cartage.ﬂ He does his own bookkeeping, 
drives a vehicle and has at l
east one other employee driver. 
He has used Equipment for repairs as well as two other 
services ﬁCameronﬂ and ﬁMEW.ﬂ He is seeking a permit 
from the ICC. 
Concrete 3 continued to op
erate with one mixer truck 
purchased for $61,000; and it made principal payments 
amounting to $7475 with interest totaling $3333. Owner 
Haley drove the vehicle, di
d minor maintenance and on 
the few occasions requiring heavier mechanical work, 
Equipment mechanics were used. Records were overseen 
by an accountant not connected
 with Wehrli affiliates. The 
mixer truck was sold back to Naperville on March 3,1994 

for an amount ($52,526) representing unpaid principal 
plus accrued interest.
19 Concrete 4 (dba B&M Ready Mix) also operated with 
one mixer truck. It cost $41,
000. Principal payments were 
$6200, interest was $3145. The 
vehicle was driven by a 
 19 About 1 month later, Naperville conveyed the vehicle to Diamond 
for $26,000. 
 NAPERVILLE READY MIX, INC. 193driver employee, while owner 
Bonnell continued to work 
full-time hauling dry bulk cement for Naperville and Du-
kane as a driver for T&W. Bonnell performed routine 
maintenance, using Equipmen
t as well as a company (Su-
perior Diesel) not connected 
with Wehrli interests. He 
hired an accounting service to maintain books and records. 
 I am not persuaded that the equipment transfers were sham 
transactions and that the operations of the transferees were 
those of Naperville-Wehrli, as alleged. Title to the vehicles 
appears properly to have been conveyed; and the security pro-
visions (fn. 14) are appropriate and 
usual in transactions of this 
type. The buyers were knowledgeable about the mechanical 
condition and market price of the trucks they bought; and the 
record amply demonstrates that
 they assumed the burdens of 
ownership. They paid substantial amounts for licenses, insur-
ance and principal, and intere
st on their outstanding loan bal-
ances. Most hired employee driv
ers, paid their wages and pro-
vided medical benefits; and all assumed responsibility and paid 

for required vehicle maintenance. See 
Central Transport, 
299 
NLRB 5 (1990); Associated General
 Contractors, 
290 NLRB 
522 (1988), enfd. 899 F.2d 1238 (D.C. Cir. 1990). 
The circumstance that they obtained liability insurance (with 
correlative safety instruction 
and checkups), medical and dis-
ability coverages, fuel, parts, and repair services from Wehrli 

affiliates does not belie their exer
cise of ownership and control. 
Their claim of having paid for 
those services (buttressed by 
books and records made available during trial) was not dis-
puted; and they are shown to ha
ve been free to (and at times 
did) use alternative sources unconnected with Wehrli affiliates.  
I regard their use, without charge, of parking and document 
reproduction machines and the temporary abatement of princi-
pal and interest payments as a matter of mutual convenience 
and, at best, de minimum. 
 Similarly, I view Wehrli™s decision 
to reduce the purchase price of so
me vehicles sold to his son™s 
company (including one repurchased from Haley) simply as an 
act of generosity having no bearing whatever on the matter of 
ownership and control. 
IV. ALLEGED VIOLATIONS OF SECTION 
8(a)(1) 
On a number of occasions, Wehrli and his son admittedly 
Robert told Naperville drivers 
that Naperville would discon-
tinue trucking operations after July
 1 and that they would be out 
of jobs on that date unless they opted to buy vehicles and be-
come independent owner-operators
. The claim that those state-
ments constituted unlawful threats intended to discourage sup-
port for the union derives from a 
perception of sham truck sales 
designed to disguise continued 
operations by Naperville . Hav-
ing rejected that claim, I find th
e conversations simply apprised 
the drivers of Naperville™s intent to go out of the trucking busi-
ness and of an opportunity for them to enter. 
Also alleged as unlawful interro
gation are inquiries of Kevin 
Hamblen and other drivers for nonunion T&W as to whether 
they would drive across the picket line to deliver and receive 
product at the Naperville facility. When they said no Wehrli 
and Tilly told them they had to do so to continue as T&W driv-
ers. That statement is claimed to constitute an unlawful in-
ducement to cross a picket line. Here, too, I find no violation. 
Since virtually all of T&W™s tr
ucking operations involve haul-
ing to and from the Naperville facility, the inquiry was proper. 
Mosher Steel Co
., 220 NLRB 336 (1975), enfd. 532 F.2d 1374 
(5th Cir. 1976). And the comment 
was not coercive. It merely 
reflected the fact that T&W had no work available for a driver 
who would not cross the picket line. Shortly after the strike began, Wehrli approached a group of 
strikers, gave them an opportunity to haul ready mix as owner 
operators and offered advice th
at by signing a financial core 
document they could avert uni
on penalties for crossing the picket line. The latter comment 
is cited as an unlawful solicita-
tion to resign from the Union. It is well settled that union mem-
bers may seek financial core membership to absolve themselves 
from union discipline for crossing a picket line. 
Pattern Makers 
v. NLRB, 
473 U.S. 95, 106 fn. 16 (1985); 
Tacoma Boatbuilding, 
277 NLRB 513 (1985); Gordon Construction, 277 NLRB 530 
(1985). That being the case, and absent any indication that the 
advice was given in an otherwis
e coercive context, I find no 
unlawfulness. CONCLUSION OF LAW For the reasons stated above, I conclude that the evidence 
fails to establish any violation of the Act. 
[Recommended Order for dismissal omitted from publica-
tion.] 
 